 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 444 Salon/Spa A
t Boro, Inc. 
and
 Natalie Ann 
Lakes 
and
 Elizabeth A. Frith
. Cases 9
ŒCAŒ45349, 9
ŒCAŒ45426
, and 
9ŒCAŒ45538
 December 30, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE 
 AND 
HAYES
 On 
October 18, 2010
, Administrative Law Judge 
Paul 
Bux
baum
 issued the attached decision. The 
General 
Counsel 
filed 
an exception
 and a suppor
ting brief.  
 The National Labor Relations Board has delegated its 
authority in this procee
ding to a three
-member panel.
 The Board has considered the dec
ision and the re
cord 
in light of the exception 
and brief and has decided to 
affirm the judge
™s rul
ings, findings and conclusions, 
and 
to adopt the recommended Order as modified.
1 ORDER
 The National Labor Relations Board 
adopts the re
c-ommended Order of the administrative la
w judge
 as 
modified below
 and 
orders that the 
Respondent, 
Sa-lon/Spa at Boro, Inc., Springboro, Ohio
, its officers, 
agents, su
ccessors, and assigns, 
shall 
take the action set 
forth in the Order
, as modified by substituting the follo
w-ing for pa
ragraphs 2(e) 
and (f), relettering the subsequent 
paragraphs a
ccordingly
. ﬁ(e) Within 14 days after service by the Region, post at 
its 
Springboro, Ohio
 facility copies of the notice 
in the 
judge™s decision 
marked 
ﬁAppendix.
ﬂ48 Copies of the 
notice, on forms provided by 
the Regional Director for 
Region 
9, after being signed by the Respondent
™s autho
r-ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in co
nspicuous 
places including all places where notices to employees 
are customa
rily posted.  
In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 

site, and/or other electronic means, if the Respondent 
customarily communicates with its em
ployees by such 
1 In accordance with our decision in 
Kentucky River Medical Ce
nter
, 356 NLRB 
6 (2010), we modify the judge™s reco
mmended remedy by 
requiring that bac
kpay and other monetary awards shall be paid with 
interest compo
unded on a daily basis.
 The 
judge
™s recommended Order 
includes a provision 
direct
ing 
the 
Respondent to post the notice electronically 
on its intranet system. 
 The 
Board recently modified its
 standard not
ice
-posting language 
to r
equire 
a respondent that cus
tomarily communicates with its employees 
through ele
ctronic means to additionally distribute the Board
™s remedial 
notice electronically in such a manner.
  J. Picini Flooring
, 356 NLRB 
11
 (2010)
.  We
 shall modify the recommended Order to provide for the 
di
stribution
 of the notice in accord with 
J. Picini Flooring
.  For the 
reasons stated in his dissenting opinion in 
J. Picini Flooring
, Member 
Hayes would not require ele
ctronic distribution of the notice. 
 means.  
Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not a
ltered, defaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the R
espondent has 
gone out of bus
iness or closed the facility involved in 
these pr
oceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-rent employees and former employees employed by the 
Respondent at any time since 
October 17, 2009.ﬂ
  Jam
ie L. Ireland, Esq., 
for the General Cou
nsel. 
 Stephen A. Watring, Esq., 
of Dayton, Ohio,
 for the Respo
ndent.
 Natalie Ann Lakes, 
of Miamisburg, Ohio,
 and
 Elizabeth A. 
Frith, 
of Liberty Township, Ohio,
 for the C
harging Parties. 
 DECISION 
 STATEMENT OF THE 
CASE 
 PAUL 
BUXBAUM
, Administrative Law Judge. This case was 
tried in Cincinnati, Ohio, on June 28
Œ30, 2010. The initial 
charge was filed December 18, 2009,
1 and additional charges 
were filed on February 2 and April 5, 2010.  The consolidated 
complaint was i
ssued May 7, 2010. 
 The complaint alleges that the E
mployer, Salon/Spa at Boro, 
Inc., engaged in a series of violations of the 
National Labor 
Relations Act (the 
Act
) consisting of unlawful interrogations of 
employees, threats of reprisals directed toward e
mployees, and 
the unlawful discharge of two members of its work force, N
a-talie Ann Lakes and Elizabeth A. Frith. Each of these actions is 
asserted to be in violation of Section 8(a)(1) of the Act. The 
Employer
™s amended answer to the complaint d
enies all o
f the 
material allegations and raises certain defenses, including the 
contention that one of the charges alleging an unlawful threat of 
reprisal was filed outside the time limit spec
ified in Section 
10(b) of the Act. 
 For the reasons described in detail in
 this decision, I find that 
the Employer did e
ngage in violations of the Act consisting of a 
series of unlawful interrogations, the utte
rance of a threat of 
reprisal against an employee, and most significantly, the unla
w-ful discharge of its two employees, 
Lakes and Frith. I further 

conclude that the Employer has established that the allegation 
of an additional unlawful threat was untimely filed, lacks merit, 

and should be dismissed. 
 On the entire record,
2 including my observation of the d
e-meanor of the wi
tnesses, and after considering the briefs filed 
by the General Counsel and the Respondent, I make the follo
w-ing 
 1 All dates are in 2009
, unless otherwise i
ndicated.
 2 The General Counsel has filed an unopposed motion to correct e
r-rors in the transcript. Regarding the list of proposed corrections, I ca
n-
not find the errors reported to be located at Tr. 191, 
L. 25 and Tr. 343, 
L. 1. I grant the m
otion as to each of the r
emaining errors cited in the 
motion. In addition, at Tr. 149, 
L. 14, 
ﬁthrough
ﬂ should be 
ﬁthrow.
ﬂ At 
Tr. 763, 
L. 20, 
ﬁdrop
ﬂ should be 
ﬁdraw up.
ﬂ Any remaining e
rrors of 
transcription are not significant or mat
erial.
 356 NLRB No. 69
                                                                                                                        SALON
/SPA AT BORO
, INC
. 445 FINDINGS OF 
FACT 
 I. JURISDICTION 
 The Employer, a corporation, ope
rates a hair salon and day 
spa at its facility in Springboro, Ohio, where it 
annually pu
r-chases and receives at its Springboro, Ohio facility, goods va
l-ued in excess of $10,000 directly from points outside the State 
of Ohio and derives gross revenues in excess of $500,000. The 
Company admits
3 and I find that it is an employer engag
ed in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
 II. ALLEGED UNFAIR LABOR
 PRACTICES 
 A. The Background 
 In 1992, Bobbie Hausfeld opened a hair salon and day spa at 
Springboro, Ohio.  She had prior experience operating other 
hair
 salons and is also an owner of a second s
alon and spa in 
Beavercreek, Ohio.  Each s
alon is a separate corporate entity. 
Hausfeld serves as the president of the Springboro salon i
n-volved in this case. It provides 
ﬁguests
ﬂ with hair styling, man
i-cures, skin
 care, and massages.
4 During the period at issue, 
three team leaders reported to Hausfeld:  Michelle D
™Amico, 
Genny Dill, and Patricia Wilson Cordell.  It is undisputed that 
these team leaders were supervisors within the meaning of the 
Act.
5  During the ev
ents in controversy, approximately 40 pe
r-sons were employed by the salon, including more than a dozen 
so-called 
ﬁhair designers.
ﬂ  The employees have not been re
p-resented by any labor organiz
ation. 
 Among the salon
™s hair designers were two persons who fi
g-ure prominently in this case.  Natalie Lakes was hired by the 
salon in April 2005. She progressed from a
pprentice to hair 
designer in February 2006. In November 2007, she received a 
further pr
omotion to a level
-two designer. In 2009, Lakes took 
maternity l
eave from April until July 1. Lakes testified that, 
shortly after her return to work, she received yet another pr
o-motion.  Hausfeld disputed this claim, contending that the event 

described by Lakes was merely an across
-the
-board rate i
n-crease for the hair 
designers. Hausfeld indicated that she did not 
recall whether Lakes r
eceived anything more than this general 
rate increase. On rebu
ttal, Lakes insisted that she was promoted 
and that Hausfeld announced her promotion at a staff meeting.  
I credit Lakes
™ acc
ount, finding it noteworthy that Hau
sfeld did 
not deny Lakes
™ contention but merely professed a lack of re
c-ollection. In addition, the Employer would certainly be e
x-pected to po
ssess documentary evidence that could shed light 
on the matter.  It did not cho
ose to present such documentation. 
 Another key figure in this case is Elizabeth Frith.  Hausfeld 
hired Frith as a hair designer in April 2007. She transferred to 

the Springboro salon in the following September.  In June 
2009, Frith took a medical leave. S
he returned to work in mid
-August.
  3 See amended answer to the consolidated
 complaint, at par. 2. (GC 
Exh. 1(l).)
 4 Customers are referred to as 
ﬁguests.
ﬂ 5 See, amended answer to the consolidated complaint, at par. 3.  (GC 
Exh. 1(l).)
 At this juncture, it is appropriate to note that Hausfeld ma
n-ages her salon with a sp
ecific overall goal in mind. She testified 
that she had been involved in other salon operations that had 

failed to provide an acceptabl
e degree of profitability.  Before 
founding the Springboro salon, she made a study of the crucial 
issue of customer retention. Based on extensive inte
rviews with 
customers, she concluded that a key factor in the loss of exis
t-ing clientele was a perception 
among those customers that the 
atmosphere in the salon was negative. As she put it, her ult
i-mate conclusion was that, 
ﬁneg
ativity was one of the major 
reasons that guests leave a salon.
ﬂ  (Tr. 610.) She resolved that 
the Springboro salon would be operated 
in a ma
nner that would 
minimize the possibility of crea
ting an atmosphere of negativity 
by requiring all employees to avoid statements and behaviors 

that could contribute to such an atmosphere or perception 
among the customers. She chara
cterized this polic
y against 
negativity as her 
ﬁphilosophy
ﬂ and 
ﬁvision.
ﬂ (Tr. 612.) 
 Numerous witnesses described the content of Hausfeld
™s negativity policy.
6 Generally speaking, there was broad agre
e-ment as to the parameters of the policy and the vigor with 
which it was e
nforced by supervisors.  To begin with, Hausfeld 
defined the policy as follows: 
  Negativity is complai
ning. It is not being happy or grateful for 
the situation that you have.  It could be complaining about 

your personal life. It could be complaining about
 having a 
guest. It could be complai
ning about being busy, complaining 
about not being busy.  It could be complaining about another 

employee. Whether just in ge
neral pulling people down . . . . 
  (Tr. 74.) Counsel for the General Counsel asked Hausfeld 
whe
ther the definition included, 
ﬁ[c]omplaining about how the 
Company
™s run,
ﬂ and she replied, 
ﬁthat
™s negativity.
ﬂ  (Tr. 74.) 
 Hausfeld also reported that an isolated instance of such neg
a-tivity was not punishable because, 
ﬁ[e]verybody can have a bad 
day.
ﬂ (Tr. 76.) However, she acknowledged that she has fr
e-quently imposed discipline on emplo
yees for statements and 
behavior that she perceived as constituting negativity.  As she 
explained, 
ﬁif it comes to a point where it affects the team and 
it affects morale
, and it affects the salon overall which, in turn, 

affects the pa
ying guest who comes in to have a wonderful 
experience [t]hat is where the zero tolerance negativity policy 

comes in.
ﬂ (Tr. 77.) In such cases, employees face discipline, 
up to and including 
termin
ation from employment.
7  6 It should be noted that the Employer maintains an employee han
d-
book. While that document does
 not contain a written descri
ption of the 
negativity policy, it does exhort e
mployees to 
ﬁhave a positive mental 
attitude
ﬂ and 
ﬁ[a]void gossip between guests and/or tea
mmates.
ﬂ (GC 
Exh. 2(a), pp. 2,
 3.) Hausfeld testified that, 
ﬁthroughout the manual, we 
do focus on positive attitude.
ﬂ (Tr. 73.)
 7 The Company
™s disciplinary records co
nfirm the accuracy of this 
testimony.  For example, in the year prior to the termin
ations that are at 
the heart of this case, Tanisha Bates and Kaley Orth were issued war
n-
ings 
for neg
ativity. (GC Exh. 20, p. 1 and GC Exh. 12, p. 1.) Tiffany 
Mason was sent home early and Christal Graham was placed on prob
a-tion for violations of the negativity policy. (GC Exh. 5, p. 9 and GC 
Exh. 5, p. 7.) Most importantly, Tanisha Bates, Kokka Ma
nson, Katie 
Hay, Christal Graham, and Jessica Frazier were all fired for such i
n-
fractions. (R. Exh
s. 2,
 8, 6, 5
; GC Exh. 5, p. 2.)  These records clearly 
confirm Hausfeld
™s observation that viol
ations of the negativity policy 
                                                                                                                       DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 446 Other witnesses provided enlighte
ning testimony regarding 
the content and breadth of the negativity policy as applied at the 
salon.  Jessica Eubank has been e
mployed as a hair stylist at the 
salon for the past 7 years.  Her d
escription of the negati
vity 
policy was: 
  If I
™m going to talk behind somebody
™s back, like a ma
nager
™s back, and say bad stuff about them, that
™s negativity.  And, 
you know, [the person] who I
™m talking to is going to unde
r-stand that, or maybe not unders
tand it, but it
™s going to put 
that little bug in their head. And they
™re going to start talking 
to the next person about, you know, how ma
nagement
™s doing 
something wrong, or Bobbie [Hausfeld
™s] doing something 
wrong, or something, besides going to the so
urce and just ta
k-ing care of it. 
  (Tr. 344.) In the same vein, Team Leader Dill reported that 

negativity is 
ﬁtalking about a coworker, talking about a member 
of management.
ﬂ  (Tr. 591.) 
 Perhaps the ultimate illustration of the breath and scope of 
the pol
icy was provided by Colleen Brewster, an assistant team 
leader at the salon. She recounted an incident when she repor
t-ed to work during a snowstorm and fell in the parking lot.  U
p-on entering the buil
ding, she went into the area between the 
employees
™ brea
kroom and the office and co
mmented that, 
ﬁI just hate the snow.
ﬂ (Tr. 773.) Upon hearing this remark, 
Hausfeld took her into the office and warned her that such a 
complaint could be seen as 
ﬁ[the] start of negativity.
ﬂ (Tr. 773.) 
 In sum, the uniform and c
onsistent descriptions of the neg
a-tivity policy as applied by this Employer confirm the accuracy 
of counsel for the Respondent
™s characterization of the policy 
in his opening statement. As he put it, 
ﬁit™s a broad policy sa
y-ing we don
™t want neg
ativity.
ﬂ (Tr. 489.) He went on to observe 
that, 
ﬁwe apply this policy to any kind of negativity, including 
negativity towards management.
ﬂ  (Tr. 491.) 
 B. The Events in Controversy 
 The General Counsel contends that the Employer
™s efforts to 
enforce its negativity p
olicy in the fall of 2009 included the 
commission of a number of unfair labor practices.  Before eva
l-uating this claim, it is necessary to describe the pertinent 
events. 
 There was widespread agreement among the witnesses that, 
as the autumn season began, 
there was increasing friction b
e-tween management and employees at the s
alon. The first salient 
manifestation of this situ
ation described by the parties occurred 
in late September or early October.
8  On that day, Team Leader 
Cordell was scheduled to work, b
ut her assigned a
pprentice was 
not on duty. Realizing this, Cordell directed the apprentice 
assigned to 
hair 
designer Jessica Bays Williams to work for her 
instead.  Lakes reported that the manner in which Cordell made 
this reassig
nment was abrasive and 
ﬁreal short tempered.
ﬂ  (Tr. 
138.) Another designer, Laura Call, corroborated this descri
p-tion of Cordell
™s manner, testifying that it was, 
ﬁvery kind of 
blunt and short to the point.
ﬂ (Tr. 421.) 
 were 
ﬁprobably one of our most
 common re
asons for discipline.
ﬂ  (Tr. 
623.) 
 8 Lakes indicated that it took place on September 22.  Frith r
eported 
that it happened on October 3. The precise date is imm
aterial.
 Bays Williams testified that she learned about Cordell
™s ap-propriation of the apprentice that had been assigned to her from 
Lakes. Not surprisingly, the news aroused an angry reaction. As 
Bays Williams explained: 
  I was really mad, because she was a manager and I felt like I 

needed an assistant, too, and I was supe
r busy, and she should 
have unde
rstood, you know, that I needed one, too. 
  (Tr. 381.)  Frith testified that the incident pr
ovoked further 
discussion among the hair d
esigners.  She observed Lakes and 
Call co
mplaining that Cordell had yelled at Call. Joinin
g the 
conversation, Frith observed that it was not fair that Cordell 
was 
ﬁallowed to treat us that way.
ﬂ  (Tr. 190
Œ191.)  She told 
her coworkers that, 
ﬁwe needed to say something, because it 
wasn
™t fair.
ﬂ (Tr. 191.) 
 At approximately the same time, the Emp
loyer conducted 
one of its routine monthly staff meetings. The meeting was held 
at a local Doubletree Hotel.  As I will discuss in the legal ana
l-ysis portion of this decision, the precise date of this mee
ting is 
fraught with significance. Unfortunately, de
termination of that 
date requires that I grapple with the vagaries and frai
lties of 
human memory, particular the recolle
ction of an event that 
appeared routine at the time it occurred but has assumed i
m-portance during the course of subsequent litigation. 
 In the presentation of her case, counsel for the General 
Counsel asked several wi
tnesses about the date of this staff 
meeting.  Responding to counsel
™s question as to whether she 
attended a staff meeting in Oct
ober, Lakes indicated that she 
felt 
ﬁpretty su
reﬂ that it was held in October. (Tr. 136.) Frith 
was asked if she attended, 
ﬁa monthly meeting in October of 
2009.
ﬂ (Tr. 188.) She responded affirmatively. When asked the 
same question, Hair Designer Carrie Aiello replied, 
ﬁI think so. 
Yes.
ﬂ (Tr. 245.) Ho
wever, moments later she informed counsel 
that she did not know the 
ﬁspecific date
ﬂ of the meeting.  (Tr. 
245.) Sim
ilarly, responding to counsel
™s inquiry as to whether 
she attended a meeting in October, Hair Designer Eubank test
i-fied that she had done so.
 However, under examination by 
counsel for the Employer, Eubank readily co
nceded that she did 
not recall whether the meeting was held in September or Oct
o-ber. The same situation was repeated in the account of Bays 
Williams.  On direct, when asked if she wa
s present at a staff 
meeting in October, she affirmed that she was. Not long afte
r-wards, she reported her impression that the actual date of the 
meeting was 
ﬁblurry
ﬂ and that 
ﬁI can
™t remember exactly when 
that meeting was held.
ﬂ  (Tr. 375.) On examination
 by counsel 
for the Employer, Bays Williams added that she did not know 
the month of the meeting.
9 It is easy to understand why the 
test
imony of these witnesses developed in the confusing and 
unsatisfactory manner that it did. By asking each witness 
whethe
r she attended a staff meeting held in O
ctober, counsel 
indulged in the use of leading questions.  The vice in this pra
c-tice is well summarized by McCormick, 
Evidence
 § 6 (6th 
ed. 
2006), 
ﬁA leading question is one that su
ggests to the witness 
the answer de
sired by the examiner.
ﬂ Having been offered the 
suggestion that the meeting was held during the month of O
c-9 In fact, she seemed to be under the impression that the mee
ting was 
held af
ter the month of October.
                                                                                                                                                          SALON
/SPA AT BORO
, INC
. 447 tober, the witnesses readily accepted the suggestion.
10 Closer 
examination of the totality of their a
ccounts demonstrates that 
their assent to this d
ate was not based on any specific recolle
c-tion.  When asked to consider the matter fu
rther, they readily 
backed away from any such attempt at precision.  Indeed, it is 
both obvious and understandable that the witnesses did not 
actually know whether the mee
ting took place in September or 
October. 
 On the state of this record, how is one to determine the date 
of this staff meeting?  As is so often true in litigation, the defi
n-itive answer is provided by reference to an othe
rwise routine 
and uninteresting piec
e of paper that was generated contemp
o-raneously with the event.  In this instance, the document is a 
receipt from the Doubletree Hotel for payment of $261.08 for 

the rental of the Ohio Room by the Employer. The receipt 
shows that the room was rented for a 
meeting on September 24, 
2009. (R. Exh. 10.) While I cannot have any confidence in the 

testimony about the date, I readily conclude that this routine 
business document provides the key piece of i
nformation.  For 
that reason, I find that the staff meeting t
hat I am about to d
e-scribe took place on September 24. I will evaluate the signif
i-cance of this finding later in this dec
ision. 
 The witnesses all agree that at the September 24 
  staff meeting, Hausfeld addressed the immensely popular su
b-ject of s
ocial ne
tworking.
11 Hausfeld reported that she told the 
staff, that they 
needed to be kind and positive 
. . . there are a 
lot of other people reading their information, reading them 
that they may not even be aware that was reading what they 
were posting . . . . So
 it
™s public. 
  (Tr. 56.) She suggested that they confine their remarks to 
ﬁposi-tive
ﬂ comments.
12 (Tr. 56.) 
 Various employees also described Hausfeld
™s comments at 
this meeting. Lakes reported that Hausfeld warned the staff not 
to respond to former employ
ees. She testified that Hausfeld told 
them, 
ﬁto be careful what [we] say on that, that it could hurt our 
business.
ﬂ  (Tr. 136.) Frith reported that Hau
sfeld
™s remarks on 
the subject were brief. According to her, the comments consis
t-ed of an admonition that
:   10 I do not mean to imply any criticism of the witnesses.  I doubt 
they were aware that the date held legal significance due to the Act
™s limitation period. Nor am I implying that counsel for the General Cou
n-
sel did anything i
mpro
per. Federal Rule of Evidence 611(c) permits the 
use of leading questions when 
ﬁnecessary to develop the witness
™ test
i-mony.
ﬂ  The questions were not subjected to any objection and I do not 
doubt that counsel felt they were necessary. Nevertheless, the ent
ire 
episode illustrates the pitfalls of reliance on leading questions. 
 11 It is likely that social networking issues will become a fe
ature of 
labor law cases. For instance, see General Cou
nsel
™s Advice Memo in 
Sears Holdings, 
Case 
18
ŒCAŒ19081, 2009 WL 559
3880 (Dec
. 4, 
2009).
 12 Hausfeld testified that she chose to address this subject because 
disgruntled former employees were posting negative comments about 
the salon and current e
mployees were adding comments, 
ﬁthat said, 
yeah, or love you, or lots of love
 or laughs, or whatever.
ﬂ (Tr. 672.) She 
reported that Lakes and Frith were two of the employees involved in 

this behavior.
 if you put bad things on there, then there were people that 
could see that. And then if you put good things on there that, 

you know, that there were people that could also see that. So 
. . . it could make or break your career. Like it could make you 
lo
ok good or make you look bad, depending on what your 
wrote on your page. 
  (Tr. 189.) Interestingly, counsel for the General Counsel asked 
Frith if she thought Hausfeld was referring to work or to life in 

general. Frith replied that, 
ﬁI assume just in gene
ral.
ﬂ (Tr. 189.) 
 Aiello testified that Hausfeld told the employees that, when 
using Facebook, 
ﬁwe need to, you know, like watch our la
n-guage, and how we conduct ourselves.
ﬂ (Tr. 245.) She also 
noted that Hausfeld expressed puzzlement as to why current 
emp
loyees would want to be friendly to former emplo
yees who 
made negative comments about the salon.  Eubank also repor
t-ed that Hausfeld made reference to negative postings from fo
r-mer employees who were hoping that the salon would close and 
posed a rh
etorical
 question to the staff: 
ﬁBut then how can they 
be our friends, if they would be happy if we were jobless?
ﬂ (Tr. 
308.) 
 In addition to holding general staff meetings, the Employer 
also had a regular practice of holding meetings of the manag
e-ment team. At on
e such meeting held on Oct
ober 8, the subject 
of negativity in the workplace was addressed.  Both Cordell and 
Hausfeld reported that employees had spoken to them regarding 
their concerns about the negative behaviors of others. Hausfeld 
testified that she t
old the assembled managers that she had 
some ideas and planned to address the issue after returning 
from her upcoming vacation. 
 Team Leader Dill testified in more d
etail. Under cross
-examination, she reported that Frith, Lakes, and Aiello were 
named as th
e causes of the negativity under discussion.  Dill 
also testified that: 
  We decided that at that time, because it had been such an i
s-sue before, that it would be best [to terminate Lakes].  But, 

Bobbie [Hausfeld] wanted to speak to all three of them first
 and then handle Natalie
™s term
ination herself. 
[Tr. 599.
]   On October 12, a nail technician at the salon, Kaley Orth, 
had a private meeting with Hausfeld.
13 Orth testified that she 
sought this meeting in order to inform Hausfeld that, 
ﬁa lot of 
negativit
y was going around.
ﬂ  (Tr. 226.) In particular, Orth 
reported that she told Hau
sfeld that, 
ﬁthe managers were just 
getting a little power hungry and crazy, and it was u
psetting the 
employees.
ﬂ (Tr. 226.) Hausfeld asked for specific names and 
Orth declined 
to provide them but observed that, 
ﬁall around, 
13 Orth testified that this meeting occurred prior to the staff meeting 
held on October 16. As to the precise date, counsel for the 
General 
Counsel introduced a portion of the Employer
™s position 
statement 
representing that the date was October 12.  (Tr. 745.) While I recognize 
that the 
position 
statement was not written by a person with direct 
knowledge, I deem it to be the best avail
able indicator of the actual 
date. In relying on the information provided in the Respondent
™s pos
i-tion 
statement, I note that the Board places evidentiary weight on such 
admissions by a charged party. See 
Roman, Inc., 
338 NLRB 234 
(2002)
, and the interesti
ng discussion by the trial judge in 
Eve
rgreen 
America Corp., 
348 NLRB 178, 187 (2006), enf. 531 F.3d 321 (4th Cir. 
2008).
                                                                                                                         DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 448 the managers were just bitches.
ﬂ (Tr. 226.) Hausfeld directed 
the conversation from managers to employees and brought up 
several specific names including Frith and Lakes. Albeit relu
c-tantly, Orth did testify 
that she told Hausfeld that they had been 
ﬁtalking
ﬂ and that she had heard 
ﬁsome negativity
ﬂ from them. 
(Tr. 228.) 
 Hausfeld also described this private meeting with Orth. I
n-deed, she testified that it was what she heard in this meeting 
that eve
ntually led
 to the discharges of Lakes and Frith.  She 
reached this conclusion after Orth told her that, 
ﬁshe was thin
k-ing about leaving, quitting, because of all the negativity that 
was going on, especially in the break room.
ﬂ (Tr. 677.) 
Hausfeld testified that, whe
n pressed, Orth named Lakes, Frith, 
and Aiello as the persons to whom she was referring.  As to 
details, she informed Hausfeld that Frith had 
ﬁcalled the front 
desk employees stupid,
ﬂ and characterized the managers as 
ﬁbitches.
ﬂ (Tr. 122.) 
 I note the pres
ence of some contradictions between the a
c-counts of this meeting given by the two persons involved. To 
the e
xtent that their versions differ, I credit that of Orth. It was 
clear to me that Orth intended to lodge a complaint about ma
n-agement
™s behavior but 
found herself in the unfortunate pos
i-tion of being interrogated about the behavior of her coworkers. 

Based on her obvious discomfort and embarrassment about 
what transpired as reflected in her demeanor and presentation 
on the witness stand, I conclude that
 it was Hausfeld who red
i-rected the conversation away from the behavior of management 
and into an inve
stigation of negativity among the employees 
with specific emphasis on the conduct of Lakes and Frith. 
 Not long after Hausfeld
™s meeting with Orth, she de
parted on 
her vacation.
14 She testified that this was interrupted by 
ﬁnu-merous
ﬂ calls from her staff expressing concern about negative 
postings on Facebook authored by former employees. (Tr. 681.) 
She reported that the callers were particularly upset that 
current 
employees had responded to those comments.  Hausfeld ind
i-cated that the callers told her that the employees who had pos
t-ed comments were Lakes and Frith. 
 On October 16, while Hausfeld was out of town, events 
reached a crisis point. Matters began a
t approximately 11 a.m. 

in the emplo
yees™ breakroom. Lakes and Call were present in 
the room when Team Leader Dill entered. Lakes testified that, 

upon observing that there was soiled laundry in the breakroom, 
Dill d
emanded that the two employees wash the l
aundry and do 
the dishes.
15  She proceeded to slam the dryer door and also 
slam some bowls into the sink.  After this display of anger, she 
ﬁstormed out.
ﬂ (Tr. 139.) 
 Dill
™s own account of this incident largely corroborates 
Lakes
™ testimony.  She stated th
at she came to work and saw 
that the salon was a 
ﬁmess.
ﬂ (Tr. 581.) In the breakroom, she 
14 Hausfeld testified that she left for her vacation on October 9. 
Counsel for the General Counsel introduced another portion of the 
Employer
™s position 
statement representing that her vacation began on 
October 15.  (Tr. 745.) I do not find the e
xact timing of the start of her 
trip to be of significance. Suffice it to say that she was away from the 
salon during the events about to be de
scribed. 
 15 Hair designers were required to perform such chores as part of 
their so
-called 
ﬁshop duties.
ﬂ encountered Lakes and Call and asked them to do the laundry. 
Dill conceded that: 
  I was upset. I was frustrated, just to what I had walked into 

with the salon being 
such a mess and nothing being done. 
And out of my frustration, when I shut the dryer door, it was 
loud. 
  (Tr. 581
Œ582.)  Dill
™s angry demeanor on that day was also 
observed by another e
mployee, Aiello. She testified that, upon 
arri
ving for work, she addre
ssed Dill and Dill gave her 
ﬁa short 
answer.
ﬂ (Tr. 254.) 
 Dill
™s behavior provoked discussion among the employees. 
Lakes testified that she told Call, 
ﬁI can
™t take this anymore. 
Manag
ement can
™t keep treating me like this. I
™ve got to tell 
somebody.
ﬂ16 (Tr. 139.) Call replied that this was a good thing 
since someone needed to do it. Lakes proceeded to send a text 
message to Frith seeking her advice as to which manager to 
approach with her complaint about Dill
™s behavior. Frith r
e-sponded by suggesting Darby
 Snider, Hausfeld
™s executive 
assistant.
17 Taking this suggestion, Lakes called Snider and 
requested a meeting. Shortly after scheduling this meeting, 

Lakes encountered Aiello who, coincidentally, complained to 
her about Dill
™s behavior that morning.
18  Wh
en Lakes told 
Aiello that she intended to lodge a complaint about Dill with 
Snider, Aiello told her that this was 
ﬁ[g]ood.
ﬂ  (Tr. 141.) 
 Approximately 20 minutes later, Lakes met with Snider to 
lodge her complaint regar
ding Dill
™s conduct in the break
room.
 She testified that Snider told her that she appreciated the info
r-mation and that she would 
ﬁtake care of it.
ﬂ (Tr. 142.) Although 
Snider did not testify, Cordell provided testimony that Snider 
went to Dill and herself to inform them of Lakes
™ complaint. 
She described Lakes
™ concern 
ﬁthat there was negativity in the 
salon about the managers and the staff was really upset with 
us.
ﬂ (Tr. 533.) The three managers decided that they needed to 
have an immediate staff meeting to address the problem.  As 

Cordell ex
plained, they held a conference call with Hausfeld 
and told her that they wanted to hold the staff meeting 
ﬁto nip it 
in the bud right away.
ﬂ (Tr. 534.)
  Hausfeld testified that during the conference call with her 
managers she was i
nformed that Lakes had l
odged a complaint 
with Snider, 
ﬁ[a]nd that the whole staff was upset about my 
managers.
ﬂ (Tr. 682.) Hau
sfeld reported that she approved the 
request for an immediate staff meeting to be held in her absence 
16 It should be noted that Lakes
™ sense of outrage at being o
rdered to 
perform the shop duties was based on her belief that she was one of the 
best p
erforming employees when it came to these shop chores. Interes
t-ingly, Dill confirmed Lakes
™ self
-assessment in this r
egard, testifying 
that 
ﬁI praised her, usually, for being one of the main ones that helped 
out.
ﬂ (Tr. 603.)
 17 Lakes
™ testimony regarding h
er contact with Frith was co
nfirmed 
by Frith who testified that Lakes sent her a text me
ssage to tell her that 
ﬁshe wanted to go to management about the way that Genny [Dill] was 
acting this sp
ecific day, and she wanted my opinion if she should go to 
Darby
 [Snider] or if she should go to Trish [Cordell].
ﬂ (Tr. 192.)  Frith 
indicated that she re
commended Snider.
 18 Lakes
™ testimony in this regard was fully corroborated by Aiello. 
She reported that she had asked Lakes, 
ﬁ[W]
hat was wrong with Genny 
[Dill].
ﬂ (Tr. 255.) Lakes replied that she did not know, but 
ﬁshe thought 
that her actions were inappropr
iate.
ﬂ  (Tr. 255.)
                                                                                                                        SALON
/SPA AT BORO
, INC
. 449 and indicated that the goal of the meeting was to g
et the e
m-ployees to air their concerns, 
ﬁ[b]ecause, according to Natalie 
[Lakes], they were all upset at my managers.
ﬂ (Tr. 684.) 
Hausfeld instructed the managers to conduct the meeting and 
report the results to her as soon as it was concluded.  
 Managemen
t notified all staff members that there would be a 
meeting that evening. Employees who were not on duty that 
day were instructed to report to the salon for the meeting.  No 
less than 
eight
 witnesses testified about what was said at this 
staff meeting.  Fo
rtunately, with one significant exception, 
there was a consensus as to what happened at the meeting. 
 Team Leader Cordell testified that she began the meeting by 
telling the assembled staff that the managers 
ﬁheard you guys 
have concerns about there being n
egativity, and that you
™re 
upset with management that we
™re causing some of the negati
v-ity and we apol
ogize to the staff.
ﬂ (Tr. 534.) She then solicited 
the staff to 
ﬁtalk to us about it.
ﬂ (Tr. 534.)  In
itially, nobody 
responded. Eventually, Lakes spoke up
 and this prompted ot
h-ers to partic
ipate. Call took the occasion to complain about 
Cordell
™s behavior in appropriating a
nother stylist
™s apprentice. 
Cordell apologized for her conduct. In her account, Cordell also 

reported that Frith made 
ﬁvery positive
ﬂ comments about the 
workplace. (Tr. 538.) As the meeting came to a conclusion, 
Cordell told the employees that Hausfeld 
ﬁhad a list of people 
that she wanted to talk to when she got back into town.
ﬂ19 (Tr. 
538.) 
 Team Leader Dill testified that management be
gan the mee
t-ing by asking the staff to air their concerns. She reported that 
she also took the occasion to apologize to the staff for the d
ryer 
door incident in the break
room. Dill indicated that when e
m-ployees failed to speak up, Lakes became upset and to
ld them, 
ﬁI can
™t believe you guys aren
™t sa
ying anything . . . because 
you guys think it
™s negative, too.
ﬂ (Tr. 584.) Despite this e
n-couragement, 
ﬁeverybody was just really silent.
ﬂ  (Tr. 586.) 
Frith did address the audience, sta
ting that she liked workin
g at 
the salon because 
ﬁmanagement is really nice and pos
itive.
ﬂ (Tr. 585.) 
 As I have indicated, these accounts from the managers are 
not markedly different from the numerous versions provided by 
the employee witnesses.  To the extent that they added deta
ils, I 
will discuss those accounts. Lakes noted that Cordell began the 
meeting by indicating that the original plan had been to hold the 

meeting when Hausfeld could attend, but since 
ﬁsomeone came 
to management t
oday
ﬂ it was decided to hold it immediately.
 (Tr. 145.) After Cordell
™s call for discussion of the problems 
was met by silence, Lakes reported that she did speak up and 

complain that 
ﬁmanagement has been pretty snappy towards 
everybody.
ﬂ  (Tr. 145.) She ended her remarks by observing 
that 
ﬁother peo
ple had noticed stuff, too, and I hope they stand 
19 I asked Cordell what Hausfeld intended to discuss with the e
m-ployees on this list. She advised me that it was, 
ﬁ[p]robably the negati
v-
ity pr
oblems that we were having in the salon.
ﬂ (Tr. 539.) Hausfeld 
testified that she did have an actual written list of employees that i
n-
cluded the names of Lakes and Frith because, 
ﬁI had pretty much a
l-ready determined . . . that those two were the main sourc
es of negativ
i-ty.
ﬂ (Tr. 688.) It should be noted that Orth testified that, unsurpri
singly, 
the announcement about Hau
sfeld
™s list 
ﬁshocked everybody.
ﬂ (Tr. 
232.)
 up and speak.
ﬂ (Tr. 145.) Thereafter, several employees did air 
some of their complaints, while others made positive co
m-ments.  Lakes also noted that Cordell advised the staff that 
Hausfeld had a list of em
ployees that she planned to speak with 
on her return. 
 Frith
™s account added a detail regar
ding Snider. She reported 
that Snider advised the staff that an employee had spoken with 

her earlier in the day to report that the e
mployees 
ﬁjust felt like 
they [th
e managers] were being really harsh, harassed ever
y-one.
ﬂ (Tr. 196.) Frith also noted that Cordell crit
icized Bays 
Williams for raising the apprentice assignment issue because 

she had not been present during the incident and must have 
learned about it throu
gh 
ﬁgossip.
ﬂ (Tr. 198.) Cordell asserted 
that 
ﬁ[y]ou should have went to management, rather than to 
each other.
ﬂ (Tr. 198.)
  Aiello
™s account tracked the general consensus.  She reported 
that, once Lakes chose to begin the discussion, she told the 

managers
 that they were not 
ﬁtreating us or her right.
ﬂ  (Tr. 
261.) Call
™s testimony included her own subjective acknow
l-edgement that she was prompted to raise the apprentice a
s-signment issue, 
ﬁbecause Natalie [Lakes] had brought up that 
the management team had be
en kind of negative.
ﬂ (Tr. 427.) 
 There was one area of significant d
ivergence in the accounts 
of the managers and employees. Several employee witnesses 
remarked on the fact that managers made two assertions about 
the airing of employee complaints. In the 
first instance, they 

repeatedly confirmed their desire to hear such co
mplaints at the 
meeting and assured the staff that there would be no adverse 

cons
equences from such discussion.  However, at the same 
time, the managers warned the staff that, once the m
eeting was 
over, continued discussion of employee complaints would not 
be tolerated. For example, Lakes testified that Cordell told the 
staff that they were free to discuss their concerns, 
ﬁ[b]ut if you 
mention anything after this meeting, you are going to
 get in 
trouble.
ﬂ (Tr. 148.) Frith confirmed this account, noting that 
Cordell told the emplo
yees to 
ﬁget everything off their chest
ﬂ during the meeting and also warned that 
ﬁif they were caught 
talking about it afterwards, then they would get in trouble.
ﬂ (Tr. 
195.) 
 While it is clear that Lakes and Frith are highly interested 
parties, their reports of Cordell
™s predictions of the cons
e-quences of fu
rther discussion of complaints among the staff 

was corroborated by other testimony. Thus, Orth
™s succinct 

ver
sion of Cordell
™s statements was that she told them, 
ﬁ[S]
ay 
something now, or forever hold your peace.
ﬂ (Tr. 231.) 
 In response to this testimony that management ordered e
m-ployees to cease discus
sing their grievances with each other 
after the meeting, Dill
 provided revealing confirmation.  On 
direct examination, she reported that she could not recall ma
n-agers ever telling emplo
yees not to discuss these issues later.
20 However, under examination by Charging Party Frith, Dill was 
asked whether managers told t
he staff at the meeting 
ﬁto come 
to manag
ement instead of going to one another.
ﬂ (Tr. 606.) Dill 
20 Similarly, Cordell testified that she could not recall warning the 
employees not to engage 
in further discussions of their grie
vances. Of 
course, the professed inability to recollect such a statement is not the 
same as a denial that it was uttered.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 450 responded as follows, 
ﬁI do reme
mber that being said in the 
meeting . . . .
ﬂ (Tr. 606.) Dill then attempted to temper her a
d-mission by asserting that what the 
managers meant was that it 
was better to bring co
mplaints to managers since they had the 
power to fix things. 
 In resolving this issue, I readily co
nclude that the accounts of 
the employees are credible. They are clear and consistent with 

each other. Orth
™s summary is particularly compelling. Fu
r-thermore, Dill
™s admission pr
ovides powerful corroboration. 
Finally, such an attitude on the part of the salon
™s managers is 
entirely consistent with Hausfeld
™s strongly held views regar
d-ing negativity in the workpl
ace. For all these reasons, I find that 
the managers both encouraged the staff to raise grievances at 
the meeting and warned them in no unce
rtain terms that they 
would be subject to pu
nishment if they chose to continue to 
discuss those grievances among the
mselves once the meeting 
had concluded. 
 Immediately after the meeting ended, the managers held a
n-other conference call with Hausfeld to report on the outcome.  
Cordell reported that they told Hausfeld that, 
ﬁwe didn
™t think it 
accomplished much.
ﬂ (Tr. 544
.) Hausfeld confirmed that the 
managers had a negative impression of the value of the mee
t-ing, indicating that she was 
ﬁvery disappointed
ﬂ to hear this.  
(Tr. 686.) Hausfeld also noted that, as part of their description, 

the managers had informed her that 
Lakes had been vocal du
r-ing the meeting. 
 Sensing that her participation in the meeting had been pro
m-inent, Lakes chose to raise the matter with both Cordell and 

Dill on the following day. She told Cordell that, 
ﬁI didn
™t mean 
to throw you under the bus ye
sterday, but ev
erything was just 
getting out of hand and I needed to come to management.
ﬂ (Tr. 
149.) Somewhat ominously, Cordell replied that she apprecia
t-ed Lakes
™ choice to bring the issues to management since, 
ﬁ[w]e don
™t want ever
yone to talk about eac
h other.
ﬂ (Tr. 149.) 
Thirty minutes later, Lakes made a similar apology to Dill, 
using the same colorful metaphor about the bus. Dill graciously 
observed that she knew that Lakes was conscientious about 
performing her shop duties. She also noted that manag
ement 
felt that the meeting had not acco
mplished much because, 
ﬁnot 
everyone stood up that should have.
ﬂ (Tr. 152.) 
 As promised during the staff meeting, over the next several 
days Hausfeld pr
oceeded to hold individual conferences with 
each of the employe
es on her written list.  Specifically, 
Hausfeld reported that she met with Aiello, Bays Williams, 
Call, and Eubank.  She testified that the employees confirmed 
to her that Lakes and Frith 
ﬁwere the negativity problem.
ﬂ  (Tr. 
120.) The employees provided th
eir own testimony regarding 
their ind
ividual meetings with Hausfeld.  
 As to Aiello, Hausfeld indicated that she told her employer 
that Lakes and Frith were being negative and that this behavior 

consi
sted of complaints in the break
room regarding both 
cowor
kers and team leaders. Aiello testified that Hausfeld told 
her that she had been advised that several people were said to 
be spreading negativity around that salon and that her own 
name had been among those mentioned. Hausfeld then asked 

her if she knew of
 any others who had been negative and she 
named Lakes and Frith as being a source of negativity at 
Hausfeld
™s and that they were pulling everyone down through 
their beha
vior. 
 Hausfeld reported that, during her meeting with Bays Wi
l-liams, she was informed 
that 
ﬁthere were a couple of coworkers 
that weren
™t happy at work, and because they weren
™t happy, 
they tended to want everybody else not to be happy either.
ﬂ  (Tr. 695.) Hau
sfeld recalled that she named Lakes as one of 
those individuals. Bays Williams tes
tified that Hausfeld told her 
that 
ﬁshe had some concerns about like with management and 
with us talking.
ﬂ  (Tr. 387.) In response, Bays Williams r
e-counted that, 
ﬁthen I spoke up and told her about the Laura and 
Natalie with Trish inc
ident.
ﬂ (Tr. 387.) She
 was referring to the 
controversial occasion when Cordell had appropriated the a
p-prentice assigned to another hair designer.  She added that the 

episode had made her angry and that she 
ﬁfelt negativity
ﬂ about 
it from both Lakes and Frith. (Tr. 405.) 
 Hausf
eld testified that she met with E
ubank, but was unable 
to recall whether Eubank provided the names of any negative 
coworkers.  Eubank
™s own testimony was highly revealing. At 
the time of her testimony, she continued to be employed at the 
salon. Her demeano
r and presentation on the witness stand 
were consi
stent with that of a person who was undergoing a 
conflict between the desire to provide truthful testimony under 
oath and the wish to please her employer who was listening to 
that test
imony. Thus, at first,
 Eubank was very vague in her 
account of her meeting with Hausfeld. She confined herself to 
the concession that Hausfeld told her that, 
ﬁwe don
™t want 
neg
ativity in our salon.
ﬂ (Tr. 313.) On being confronted with 
her earlier affidavit, she admitted that Ha
usfeld asked her who 
was being negative. She d
escribed her reply as, 
ﬁI told Bobbie 
that Natalie was the one that was coming to me wanting to be 
off early [on Halloween] and it was bringing other people 
down, because they were
Ševerybody wanted to be off ea
rly to 
take their kids off trick
-or-treating.
ﬂ  (Tr. 329
Œ330.)  Still later 
in her examination, Eubank revealed more critical information 

about her description to Hausfeld regarding Lakes
™ complaints 
about Halloween leave. She testified that Lakes
™ complai
nt to 
her coworkers included the fact that she was upset because 

ﬁmanagers were getting off first.
ﬂ21 (Tr. 357.) 
 Finally, it is important to describe Hau
sfeld
™s meeting with 
Call as that meeting is the subject of both the General Cou
n-sel
™s general claim o
f a pattern of unlawful interrogations and 
also a specific contention that Hausfeld violated the Act by 

making a threat of reprisal against Call. Call testified that 
Hausfeld made a direct reference to the fact that Call was in a 

special position within th
e salon because of her role as an ed
u-cator of new employees.
22 She went on to warn Call that, b
e-cause she was in a 
ﬁhigher position
ﬂ where other employees 
would 
ﬁlook at me as an example, that I was going to be 
21 Because she had not been present at the staff meeting, Eubanks 
was also called into an 
individu
al meeting with Team Leaders Cordell 
and Dill. She indicated that they told her that 
ﬁpeople were starting to 
talk about management and how they were not going to ma
nagement 
with their problems.
ﬂ (Tr. 310
Œ311.)  In this regard, the team leaders 
specificall
y me
ntioned Bays Williams, Lakes, and Frith.
 22 It is undisputed that Call
™s additional assignment as an ed
ucator 
was prestigious. More significantly, this duty came with additional 
monetary compensation.
                                                             SALON
/SPA AT BORO
, INC
. 451 watched closer for that.
ﬂ (Tr. 438.) Removing
 any doubt as to 
her intended me
ssage, Hausfeld went on to admonish Call that 
if she engaged in more negativity, 
ﬁas an educ
ator, you might 
have to take a leave, basically.
ﬂ (Tr. 439.) 
 Having delivered this somber message, Hausfeld then que
s-tioned Call re
garding the conduct of her coworkers. Call d
e-scribed this exchange as follows: 
  She said that she knew that some people were being negative 
and she wanted to know if I knew of anyone. And I said I 
couldn
™t name anyone off the top of my head.  And she
™s li
ke, 
well, have you noticed Natalie and Liz being negative? 
  (Tr. 470.)  In an effort to avoid harm to her coworkers, Call 

responded that, 
ﬁyou know, yeah, everyone has been negative, 
at some point in time.
ﬂ (Tr. 440.) 
 As just recounted, Call reported tha
t Hausfeld warned her 
about the consequences of further negativity and questioned her 

regarding the attitudes of her coworkers.  Hausfeld
™s own ve
r-sion of this meeting included her test
imony that she was unable 
to remember whether Call had provided the nam
es of any sp
e-cific employees who had been negative. She did, however, 

clearly recall her warning to Call, describing her statements as 
follows: 
  I just reiterated to her that as a leader of
Šin her position she 
leads the young and teaching them for educati
on and training, 
and not only does she teach them technically, but she also 
teaches them our philosophy and our vision and our culture. 
And by her being negative they would look to her for that. 
[A]nd they look to her even more so because she is in a trai
n-ing position, and that she needed to be cautious about the ne
g-ativity issue with her, otherwise she wouldn
™t be able to r
e-
main in that because that is my expectation, especially with 

my leaders. 
[Tr. 720.
]   After she concluded this series of investigatory
 interviews 
with employees, Hau
sfeld described her thought process.  As 
she explained, she made an effort to 
ﬁassess the situation and 
determined that, obviously, there was a really bad problem with 
morale and
Šand atmosphere in the salon, and there was di
s-sention among team. And I truly b
elieved that because of all the 
people that have come to me, and because I
ŠI definitely felt 
that Liz and Natalie were the main source of the problems.
ﬂ (Tr. 697
Œ698.)  
 After hearing this testimony, counsel for the Employe
r asked 
Hausfeld, 
ﬁ[s]o, what did you decide as a result?
ﬂ  (Tr. 698.) 
She replied, 
ﬁI decided to terminate them.
ﬂ23 (Tr. 698.) She 
23 I credit Hausfeld
™s clear and logical response t
o her attorney
™s question and find that it establishes that Hausfeld made the decision to 
discharge Lakes and Frith after she co
ncluded her interviews with their 
coworkers. It follows that I reject Hausfeld
™s earlier self
-serving claim 
in her testimony tha
t she decided to terminate the two employees after 
Orth had co
mplained about their behavior prior to the staff meeting. I 
find this version of events to be an attempt to evade the clear and pe
r-suasive connection between Lakes
™ prominent role at the staff m
eeting 
and her dismissal shortly thereafter. By the same token, I reject Dill
™s similar claim that a decision to terminate Lakes was made at the time of 
the October 8 management meeting. This is simply another a
ttempt to 
avoid the obvious inference that ar
ises from the timing of Lakes
™ di
s-then delegated the task of firing Frith to Team Leader D
™Amico 
while deciding to terminate Lakes herself. Lest there remain 
any ambig
uity, counsel for the General Counsel asked Hausfeld 
why Frith was discharged. Her succinct response was, 
ﬁ[n]egativity.
ﬂ (Tr. 118.) 
 Frith testified that she was at work on October 20.  After fi
n-ishing with a client, she asked D
™Amico for permiss
ion to leave 
early due to her child
™s illness.  In response, D
™Amico called 
her into the office and told her that, 
ﬁI hate to do this, but Bo
b-bie wants me to give you your termination papers.
ﬂ (Tr. 203.) 
Frith pressed D
™Amico to learn the details behind th
e decision 
to fire her.  D
™Amico directed her to the language on the form 
used to document the termination, merely adding that Frith had 

been 
ﬁnegative, and backbiting, and disr
espectful to my team 
leaders.
ﬂ (Tr. 204.) When asked to give more details, D
™Amico 
failed to do so.  Finally, Frith asked who had co
mplained about 
her. D
™Amico told her that, 
ﬁwe had meetings with several 
different employees and your name was mentioned every time.
ﬂ (Tr. 205.) After the meeting, D
™Amico escorted Frith so that 
she coul
d collect her personal possessions.  Frith requested a 
chance to speak with Hausfeld, but reported that she was never 
given this opportunity. She has not worked for the salon since 

that date.
24  On the day after Frith
™s termination, Lakes reported to the 
salon, worked for an hour, and went home sick. On the next 
day, October 22, she returned to work and learned that she was 

scheduled to have a 1 p.m. mee
ting with Hausfeld. Hausfeld 
testified that she called Lakes into her office with the intent to 

fire her.
 Before she could do so, Lakes co
mplained about her 
anger at the decision to fire Frith. According to Hausfeld, 
Lakes
™ next comment provided an unexpected opening to a
d-dress the actual purpose of the meeting. As she put it, 
  [Lakes] said, so, I should be 
fired. If you
™re going to fire an
y-body, I should be the one fired. And I said, well, you are. And 
I am going to let you go. 
  (Tr. 704.) Once again, counsel for the General Counsel asked 
Hausfeld to delineate the re
ason for this decision to fire Lakes. 
As 
was the case with her response to the same inquiry regar
d-ing Frith, Hausfeld
™s concise answer was, 
ﬁ[f]or negati
vity.
ﬂ (Tr. 104.) 
 Lakes described her own termination, providing considerably 
more detail than in Hausfeld
™s version. She reported that 
Hausfel
d began the meeting by asking her how she felt about 
Frith
™s discharge. She replied that it had upset her, 
ﬁbut it is 
charge shortly a
fter her very active participation in the October 16 staff 
meeting.  See 
NLRB v. Rubin, 
424 F.2d 748, 750 (2d Cir. 1970) (timing 
of mass layoff mere days after organizing campaign began was 
ﬁstu
n-
ningly obvi
ous
ﬂ). Indeed, counsel for the Employer also placed no 
rel
iance on these claims, asserting in his brief that, 
ﬁ[b]efore making 
the final decision [to te
rminate Lakes and Frith], however, she decided 
to meet with other e
mployees upon her return from vacatio
n to confirm 
her observ
ations.
ﬂ (R. Br. at p. 9.)
 24 D™Amico did not testify in this trial. I credit
™s Frith
™s uncontr
o-
verted account and note that it is entirely consistent with the ev
idence 
demonstrating that she was being discharged for violation of the
 neg
a-tivity policy based on the results of Hau
sfeld
™s series of employee 
interviews.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 452 what it is.
ﬂ (Tr. 153.) Hau
sfeld asked her whether she knew 
why all of her friends got fired, adding that, 
ﬁ[w]hy do you 
think all your fr
iends get fired?  Do you realize how that makes 
you look? It makes you look negative.
ﬂ (Tr. 154.) Lakes r
e-sponded that her friends, 
ﬁhave nothing to do with my work.
ﬂ (Tr. 154.) 
 Hausfeld next complained that Lakes had refused to provide 
the names of other
 employees who were being negative.  As 
Lakes put it, 
ﬁ[s]he said that I
™m showing her that I care more 
about my friends than having a job, because I had three chances 
to give names and I didn
™t.ﬂ25 (Tr. 155.) Hausfeld repeated this 
assertion and asked if 
Lakes understood.  When she replied in 
the negative, Hausfeld told her, 
ﬁ[w]ell, then Hausfeld
™s isn
™t for you an
ymore.
ﬂ (Tr. 157.) With that, the meeting ended.  
Lakes has not been employed at the salon since that time. 
 In the months following their term
inations, both Frith and 
Lakes filed charges a
lleging that the salon had violated the Act 
by discharging them for engaging in protected concerted activ
i-ty. On May 7, 2010, the Regional Director filed the consolida
t-ed complaint adopting those claims and add
ing all
egations of 
other misconduct by the Employer. 
 C. Legal Analysis 
 The consolidated complaint alleges that the Employer viola
t-ed Sec
tion
 8(a)(1) of the Act by uttering two threats, conduc
t-ing a series of interrogations, and discharging Lakes and Frit
h. I 
will examine each of these contentions in chronological order. 
Before engaging in this analysis, however, I must a
ddress an 
essential preliminary consideration.  The General Counsel
™s theory as to most of the alleged unfair l
abor practices centers on 
his view that the employer was responding vigorously and u
n-
lawfully to protected concerted activities by its employees. 

Absent a conclusion that those e
mployees had been engaged in 
such protected concerted activities, there would be no basis for 
the Board 
to regulate management
™s co
nduct. 
 1. Protected 
concerted 
activity by 
employees 
 At the outset, it must be acknowledged that, typically, the i
s-sue of protected concerted activity arises in the context of e
m-ployee efforts to organize or assist in the functi
oning of a u
n-ion. There is no evidence that the employees of the salon ever 
engaged in activity related to a labor union. Despite this, it is 
well
-established that the Act
™s protection extends beyond the 
context of labor unions.
26  This is evident in the l
anguage of 
25 I credit Lakes
™ testimony regarding the termination meeting. 
Hausfeld
™s reported emphasis on Lakes
™ failure to give information 
regarding the negative behaviors of othe
r employees is entirely co
n-
sistent with the importance Hausfeld attached to receiving such r
eports 
from employees. Indeed, her attitude was underscored when, later on 
the same day, she suspended Hair Designer Michelle Wysong for 
1 week without pay for viol
ating the negati
vity policy by refusing to 
report on negative behavior among her coworkers.  As Wysong
™s sus-pension notice describes it, her discipline was for, 
ﬁ[n]egativity about 
apprentice in brea
k room
Šnot able to come to management about 
neg/concerns 
in salon.  Feels that is telling on people.
ﬂ  
(GC Exh. 5, p. 
1.)
 26 Interestingly, the Act
™s additional protections are often brought i
n-
to play in the types of workplaces and occupations not ordinarily e
n-
countered in labor law. An obvious example is the sa
lon and spa i
n-
Section 7 providing that e
mployees shall possess 
ﬁthe right to 
self
-organization . . . to e
ngage in other concerted activities for 
the purpose of . . . mutual aid or protection.
ﬂ This right is e
n-forceable by means of Section 8(a)(1) which prohib
its emplo
y-er i
nterference, restraint, or coercion of employees who are 
exercising their Section 7 rights. 
 In 
NLRB v. Washington Aluminum Co., 
370 U.S. 9 (1962), 
the Supreme Court endorsed the Board
™s action in ordering 
reinstatement of employees who were 
not orga
nized in a union 
but who, nevertheless, engaged in a walkout to protest the co
n-ditions of their employment. The employer had argued that the 
employees
™ concerns were mere 
ﬁgripes
ﬂ and that their walkout 
violated a legitimate company rule against un
authorized depa
r-tures from the workplace.  370 U.S. at 15. The unanimous 
Court observed that the employees 
ﬁhad no bargaining repr
e-sentative and, in fact, no represe
ntative of any kind to present 
their grievances to their employer. Under these circumstance
s, 

they had to speak for themselves as best they could.
ﬂ  370 U.S. 
at 15. In so doing, they were ent
itled to the protection of the 
Act. As the Court explained, 
ﬁan employer is [not] at liberty to 
punish a man by discharging him for engaging in concerted 

activities which §7 of the Act pr
otects.
ﬂ  370 U.S. at 17. 
 In operating under the Supreme Court
™s mandate, the Board 
has taken care to draw a distinction between individual action 

and pr
otected concerted activity.  That the drawing of such 
distinctions requ
ired careful policy anal
ysis is illustrated by the 
extensive citation ne
cessary to describe the procedural history 
of the Board
™s leading precedents, 
Meyers Industries (Meyers 

I), 
268 NLRB 493 (1984), remanded sub nom. 
Prill v. NLRB, 
755 F.2d 941 (D.C. Cir
. 1985), cert. denied 474 U.S. 948 
(1985)
, and 
Meyers Industries (Meyers II), 
281 NLRB 882 
(1986), affd
. sub nom. 
Prill v. NLRB, 
835 F.2d 1481 (D.C. Cir. 
1987), cert. denied 487 U.S. 1205 (1988). In 
Meyers II,
 the 
Board held that the Act 
ﬁrequires some lin
kage to group action 
in order for conduct to be deemed 
‚concerted
™ within the mea
n-ing of Section 7.
ﬂ27 281 NLRB at 884. 
 In assessing the nature of such co
ncerted activity, the Board 
has cautioned that a pragmatic approach is required in order to 

properly 
assess the 
ﬁmyriad of factual situ
ations that . . . will 
continue to arise in this area of the law.
ﬂ Meyers I, 
268 NLRB 
at 497. The key concept is that concerted action must 
ﬁbe e
n-gaged in with or on the authority of other employees, and not 

solely by and 
on behalf of the employee himself.
ﬂ Meyers I, 
268 NLRB at 497. 
 In this case, I have made a careful evaluation of this question 
with regard to the conduct of employees at the salon, particula
r-ly Lakes and Frith.  Turning first to Lakes, the events of Oct
o-ber 16 are highly significant. On that day, Dill made her angry 
volved in this case.  An equally unusual example was another case on 
my own docket, 
Citizens Inves
tment Services Corp., 
342 NLRB 316 
(2004), affd
. 430 F.3d 1195 (D.C. Cir. 2005) (investment consultant 
employed by a large financial institution
 unla
wfully discharged for 
protected concerted acti
vity).  See also 
KNTV, Inc., 
319 NLRB 447 
(1995) (discharge of television news reporter for engaging in protected 
concerted activity was unlawful).
 27 This does not mean, however, that a finding of concert
edness r
e-quires proof of some sort of express authorization by cowor
kers.  See 
Amelio
™s, 
301 NLRB 182 fn. 4 (1991)
, and the cases cited therein.
                                                                                                                                                          SALON
/SPA AT BORO
, INC
. 453 remarks regar
ding the failure of the staff to perform the shop 
duties and slammed the bowls into the sink and the dryer door. 
After Dill left the room, Lakes told Call, 
ﬁI can
™t take this an
y-more.  Management can
™t keep treating me like this. I
™ve got to 
tell somebody.
ﬂ (Tr. 139.) Call replied that this was a good 
idea, since 
ﬁsomeone needs to.
ﬂ (Tr. 139.) Lakes sent a text 
message to Frith to ask her advice as to which manager she 
should see re
garding her complaint about management
™s trea
t-ment of the employees. Frith suggested Snider. Shortly therea
f-ter, Lakes encountered Aiello and told her about her intention 
to complain to Snider about Dill
™s behavior. Aiello responded 
that this was 
ﬁ[g]ood.
ﬂ (Tr. 141.) Lakes did meet with Snider to 
register her complaint. In response, the managers called a staff 

meeting for later that day. At the meeting, Lakes took the lead 
in airing the staff
™s grievances. She challenged her fellow e
m-ployees to speak up 
ﬁabout the way that management had been 
treating ev
eryone.
ﬂ28 (Tr. 196.) Her challenge was accepted by 
Call and Bays Wi
lliams who reported their displeasure over the 
apprentice a
ssignment controversy involving Cordell. 
 Aside from her prominent role on Oct
ober 16, the evidence 
established that Lakes engaged in a variety of other conduct 

relevant to the issue of protected concerted activity. For exa
m-ple, Eubank testified that, during her ind
ividual meeting with 
Hausfeld, she responded to a query about negative 
behavior by 

other employees by informing Hausfeld that Lakes complained 
to her that everyone wanted to have time off on Halloween to 
take their chi
ldren trick
-or-treating and 
ﬁthat managers were 
getting off first.
ﬂ  (Tr. 357.) Eubank also test
ified that La
kes 
complained about the quantity of customer bookings. By the 

same token, Bays Williams reported that Lakes would talk with 
her 
ﬁabout negativity in the salon and i
ssues with managers.
ﬂ (Tr. 399.) On one pa
rticularly busy day, Lakes solicited Bays 
William
s to join her in complaining to a manager about sche
d-uling. 
 Turning to Frith
™s role, I note that her conduct during the 
important October 16 mee
ting was markedly different from that 
of Lakes. Instead of airing grievances about her e
mployer, Frith 
used the
 occasion to speak in a positive vein regarding her job. 
Despite this, there was much evidence showing that Frith did 
engage in efforts to promote actions by employees designed to 
attempt to persuade management to address concerns.  For 
instance, Call test
ified that, 
ﬁon occasion, [Frith] would co
m-plain about work, or you know, b
eing slow and, you know, 
management, that kind of thing . . . how things were being run. 
She didn
™t like, you know, some of the policies that we had, 
management.
ﬂ  (Tr. 465
Œ466.)  I
ndeed, Call observed that, 
ﬁusually when I saw the two of them [Lakes and Frith] toget
h-er, then they were complaining about work cond
itions.
ﬂ (Tr. 
466.) 
 Frith
™s supervisors also testified that they had taken note of 
Frith
™s conduct in complaining to cowor
kers about conditions 
at the salon. Cordell reported that Frith did not like the schedu
l-ing practices on weekends and 
ﬁvoiced it to other employees.
ﬂ (Tr. 526.) Hausfeld testified that she was well aware of Frith
™s dissatisfaction with Cordell
™s weekend sc
heduling practices, 
28 As Aiello described it, Lakes told the managers that they were 
ﬁnot treating us or her right.
ﬂ (Tr. 261.)
 noting that Frith
™s co
mplaints on this topic were the subject of 
discussion at management meetings. Dill a
sserted that Frith 
ﬁwas always negative in the break room talking about co
-workers and about management.
ﬂ  (Tr. 578.) 
 The course 
of conduct of Lakes and Frith that I have just d
e-scribed falls into three broad categories. Lakes engaged in di
s-cussions of terms and conditions of employment with cowor
k-ers, initiated complaints to ma
nagement, and spoke out at a 
staff meeting.  Frith also
 discussed workplace problems with 
coworkers on an ongoing basis.  I must now determine whether 
these activities constituted concerted protected activity within 
the meaning of the Act. 
 In examining this question, it is important to note that the 
Supreme C
ourt has taken a realistic and flexible approach. 
Writing for the Court, Justice Brennan outlined the policy co
n-
siderations that underlie any analysis: 
  [I]t is evident that, in enacting §
 7 of the NLRA, Congress 
sought generally to equalize the bargainin
g power of the e
m-ployee with that of his employer by allowing employees to 
band together in confronting an employer regarding the terms 

and conditions of their employment. There is no indication 
that Congress i
ntended to limit this protection to situations
 in 
which an employee
™s activity and that of his fellow emplo
y-ees combine with one another in any particular way. Nor, 
more specifically, does it appear that Congress intended to 
have this general protection withdrawn in situations in which 
a single employ
ee, acting alone, participates in an integral a
s-pect of a co
llective process. 
  NLRB v. City Disposal Systems, 
465 U.S. 822, 835 (1984). 
 Taking its lead from the Court, the Board observed in 
Mey-ers II
, that concerted activity, 
ﬁencompasses those circumsta
nc-es where individual employees seek to initiate or to induce or to 
prepare for group action, as well as individual employees brin
g-ing truly group complaints to the attention of manag
ement.
ﬂ 281 NLRB at 887. 
 With regard to Lakes, it is clear that her cond
uct constituted 
concerted protected acti
vity.  In particular, her behavior at the 
critical staff meeting goes to the essence of such co
nduct. The 
Second Circuit has noted that the Board and courts have on 
ﬁmyriad
ﬂ occasions held that an employee who voices
 group 
grievances at a staff meeting is engaged in pr
otected concerted 
activity. 
NLRB v. Caval Tool Div
ision
, 262 F.3d 184, 190 (2d 
Cir. 2001).  Two examples will suffice to underscore the settled 
nature of this finding. In 
Whittaker Corp., 
289 NLRB 933 
(1988), the president of the co
mpany called the employees to a 
meeting to announce a decision to suspend future wage increa
s-es. One employee, Johnston, voiced a spontaneous protest for 

which he was di
scharged. In ordering his reinstatement, the 
Board held: 
  We find that, in the presence of other employees, Johnston 
protested, at the earliest opportunity, a change in an emplo
y-ment term affecting all employees just announced by the R
e-
spondent at that meeting. This is clearly the initiation of group 

action as c
ontemplated by the . . . line of cases which was 
specifically endorsed by 
Meyers II. 
                                                              DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 454 289 NLRB at 934. Interestingly, Lakes
™ beha
vior at her staff 
meeting makes a stronger case for a finding of concerted activ
i-ty. When Johnston made his statement against 
the cancellation 
of wage increases, his coworkers remained silent. By contrast, 
when Lakes asked her coworkers to speak up about their cond
i-
tions of employment, Call and Bays Wi
lliams added their own 
voices to Lakes
™ complaint. 
 Another precedent presents 
an even more striking fact pa
t-tern where the Board found concerted protected activity. In 
Media General Operations, Inc., 
341 NLRB 124 (2004), a s
u-pervisor convened a staff meeting to chide the staff for their job 
performance. In response, an employee, Man
kins, interrupted to 
assert that the supervisor failed to treat ev
eryone equally, going 
so far as to call the supervisor a racist and accusing the comp
a-ny of b
eing a racist place to work. For this conduct, Mankins 
was suspended. The Board did not hesitate 
to find that his co
n-duct was concerted activity, observing that: 
  We find that Mankins
™ comments at that mee
ting constituted 
protected concerted activity. Indeed, it is well settled that an 
employee engages in protected activity by speaking up to 

manageme
nt about the allegedly unfair treatment employees 
have received.  [Footnote and citation omitted.] 
  341 NLRB at p. 125.
29 From this, it is clear that Lakes
™ stat
e-ment at the staff meeting, made in a far milder and more te
m-perate form than Mankins used, wa
s a clear example of protec
t-ed concerted activity. 
 I must now characterize the other forms of activity engaged 
in by Lakes and Frith, particularly their practice of raising 
complaints and criticisms of management
™s actions and pol
icies 
with their coworker
s. There is no doubt that this sort of conduct 
takes the concept of concertedness to its outer limit. However, a 

review of the pertinent authorities demo
nstrates that it does not 
go beyond that outer limit. It will be recalled that, in response 
to co
ncerns
 raised by the D.C. Circuit in its review of 
Meyers I,
 supra, 
the Board emphasized that, 
ﬁour definition of co
ncerted 
activity in 
Meyers I
 encompasses those circumstances where 
ind
ividual employees seek to initiate or to induce or to prepare 
for group acti
on, as well as individual employees brin
ging truly 
group co
mplaints to the attention of management.
ﬂ Meyers II, 
281 NLRB at 887.  
 I conclude that the conduct of Lakes and Frith in repeatedly 
raising specific grie
vances with their coworkers and seeking 
the
ir support and approval was the type of preliminary groun
d-work necessary to initiate group activity.
30  It was virtually 
29 It is interesting to note that the Fourth Circuit declined to e
nforce 
the Board
™s order.  In so doing, it did not take issue with the finding of 
concerted activity, but did conclude that the offensive nature of Ma
n-
kins
™ statements rendered them unprotecte
d. 
Media General Ope
ra-
tions, Inc. v. NLRB, 
394 F.3d 207 (4th Cir. 2005). Of course, there was 
nothing comparable in the content of Lakes
™ remarks at her mee
ting 
that would take them outside the pr
otection of the Act.
 30 Indeed, during the Board
™s infancy a
nd while using the gender 
specific language of that long ago era, Judge Learned Hand o
bserved 
that when employees, 
ﬁin a shop make common cause with a fellow 
workman over his separate grievance . . . they engage in a 
‚concerted 
activity
™ for 
‚mutual aid or
 protection,
™ although the aggrieved wor
k-
man is the only one of them who has any immediate stake in the ou
t-identical to activity found to be concerted by the Board in 
Champion Home Builders Co., 
343 NLRB 671 fn. 3 (2004), 

enf. in pertinent pa
rt 209 Fed. Appx. 692 (9th Cir. 2006). In 
that case, the concerted activity consisted of an employee di
s-cussing his 
ﬁconcerns about bonuses with coworkers on several 
occasions
ﬂ and his statements to management indicating that 
his coworkers agreed with his 
complaint. 
 While it is true that Lakes and Frith
™s pattern of airing co
m-plaints to their colleagues did not produce much in the way of 

group protest to management, the relative absence of such a
c-tivity is readily understandable in the circumstances of thi
s case.
31 The testimony revealed that the issues that led to disa
f-fection within the Salon arose very shortly before the October 
staff meeting. Indeed, this point is u
nderscored by Cordell
™s testimony that management chose to hold the staff meeting 
despite
 Hausfeld
™s absence on vacation because the managers 
wanted to 
ﬁnip it in the bud right away.
ﬂ (Tr. 534.) In fact, 
management
™s subs
equent actions clearly produced the desired 
effect. As I will address later in this decision, those actions 
consisted of con
duct that interfered with, restrained, and c
o-erced emplo
yees in the exercise of their Section 7 rights by 
warning them that they could not air their grievances once the 
staff meeting had concluded
,32 interrogating them regarding the 
protected activities of
 their coworkers, threatening loss of ben
e-fits for participation in protected activity, and ultimately, di
s-charging two employees for such participation. Not surprisin
g-ly, once these steps had been taken, no further group activity 
occurred. It had, indeed,
 been nipped in the bud. 
 The situation here is one that was anticipated by the Third 
Circuit in a venerable case that is often cited by the Board. In 
Mus
hroom Transportation
 Co. v. NLRB
, 330 F.2d 683 (3d Cir. 
1964), the 
court was concerned that the defini
tion of co
ncerted 
activity not be stretched to include mere individual co
mplaints 
or gri
ping. Despite this concern, the 
court observed: 
  This is not to say that preliminary discussions are disqual
ified 
as concerted activities merely because they have not 
resulted 
in organized action or in positive steps toward presenting d
e-

mands. We recognize the validity of the argument that, ina
s-much as almost any concerted activity for mutual aid and pr
o-tection has to start with some kind of communication between 
indivi
duals, it would come very near to nullifying the rights of 
organization and collective bargaining guaranteed by Section 
7 of the Act if such communications are denied protection b
e-
cause of lack of fruition. 
 come . . . . [T]he solidarity so esta
blished is 
‚mutual aid
™ in the most 
literal sense, as nobody doubts.
ﬂ NLRB v. Peter Cailler Ko
hler Swiss 
Chocola
te Co., 
130 F.2d 503, 505 (2d Cir. 1942).   
 31 To be clear, Lakes
™ incitement of her coworkers at the staff mee
t-ing did produce some group activity in that it caused other employees 
to voice support for her co
mplaints.
 32 I recognize that the General Coun
sel had not alleged that the war
n-
ing to the staff against further discussion about management
™s co
nduct 
once the staff meeting ended was a violation of Sec
. 8(a)(1). D
espite 
this, it is appropriate to consider this behavior in evaluating other co
n-
duct subj
ect to specific complaint allegations.  See 
American Packa
g-
ing Corp., 
311 NLRB 482 
at fn. 1 
(1993) (well
-settled that co
nduct not 
independently charged may be used to show 
ﬁthe underlying cha
racter 
of other conduct that is alleged to violate the Act
ﬂ).                                                                                                                                                          SALON
/SPA AT BORO
, INC
. 455  330 F.2d at 685. 
 The record reveals that the s
alon
™s employees engaged in a 
pattern of preliminary conversations and discussions that 
formed the prelude to group activity in support of their co
n-cerns about the terms and conditions of their employment. 
Those discussions did lead to a measure of such gr
oup activity, 
particularly during the October 16 staff meeting. The a
bsence 
of significant additional group activity does not undermine the 
concerted nature of the preliminary conversations because it 
was the direct result of management
™s pattern of coerci
on sp
e-cifically designed to preclude fu
rther concerted activity by the 
employees. For these reasons, I conclude that the employees, 
including Lakes and Frith, engaged in conduct that falls within 
the ambit of concerted activity entitled to protection under
 the 
Act. 
 2. The 
allegedly 
unlawful 
threat 
regarding 
social 
 networ
king 
activities 
 Turning now to the specific allegations of unlawful conduct, 
the complaint asserts that, 
ﬁ[a]bout September or October 2009, 
a more precise date being presently unknown to
 the General 
Counsel,
ﬂ Hausfeld threatened e
mployees with unspecified 
reprisals if they engaged in protected concerted activities, i
n-cluding such activities conducted on 
ﬁinternet social sites.
ﬂ (GC 
Exh. 1(g), p. 3.) It is further alleged that this threat 
was made at 

a Doubletree Hotel near Springboro, Ohio. 
 The Employer mounts a two
-pronged defense to this alleg
a-tion of misconduct.  First, it contends that the charge raising 
this allegation was untimely filed. Second, it a
sserts that the 
General Counsel h
as failed to meet his bu
rden of proving that 
Hausfeld
™s statements violated the Act in the manner a
lleged.  I 
conclude that the Employer is correct under both its procedural 
and substantive arguments. 
 As to the affirmative defense based on the untimelines
s of 
the charge, one must begin by noting that Congress included a 
limitations period with regard to the filing of charges alle
ging 
unfair labor practices.  Thus, Section 10(b) provides that, 
ﬁno 
complaint shall issue based upon any unfair labor practice o
c-curring more than 6 months prior to the filing of the charge 
with the Board.
ﬂ The Board has noted that a significant fun
c-tion of this provision is to create a 
ﬁstatute of limitations
ﬂ for 
the prosecution of unfair labor practices. 
Carney Hospital, 
350 NLR
B 627, 628 (2007). 
 In order to assess the Employer
™s statute of limitation d
e-fense, the procedural history must be examined. The initial 
charge in this case was timely filed on December 18 because it 
was confined to a single allegation of mi
sconduct, the 
discharge 
of Lakes approximately 2 months earlier on October 22.
33  (GC 
Exh. 1(a).) The issue of timeliness arises because the first and 

only charge filed that alleges the utterance of unlawful threats 

was filed on April 5, 2010. (GC Exh. 1(e).) Although t
hat 
charge and the complaint allegation that incorporates it assert 
that the threats were made in 
ﬁabout September and O
ctober 
2009,
ﬂ for reasons fully discussed earlier in this decision, I 
33 A second charge was timely filed by Frith on February 2, 2010.  
That charge confined itself to the issue of her termin
ation on October 
20. (GC Exh. 1(c).)
 have found that the evidence establishes that the statements 
const
ituting the alleged threat u
nder examination here were 
made by Hausfeld at a meeting conducted at the Doubletree 
Hotel on September 24. In consequence, it is clear that the 
charge alleging this misconduct was filed more than 6 months 

subsequent to the even
t it addresses. 
 As is often true in the law, this arithmetic calculation does 
not end the inquiry since the Board holds that certain equities 
can trump the mathematics.  In its leading case of 
Redd
-I, Inc., 
290 NLRB 1115 (1988), the Board mit
igated the ri
gor of the 
limitations period by a
uthorizing the prosecution of otherwise 
untimely charges if those charges are closely related to other 

timely
-filed charges. Relatively recently, the Board summ
a-rized the standards for application of this 
ﬁclosely related
ﬂ doc-trine as fo
llows: 
  The Board considers (1) whether the otherwise untimely all
e-
gations of the amended charge involve the same legal theory 
as the allegations in the timely charge; (2) whether the othe
r-wise untimely allegations of the amended charge ari
se from 
the same factual situation or sequence of events as the alleg
a-
tions in the timely charge; and (3) whether a respondent 

would raise the same or similar defenses to both the untimely 
and timely charge allegations. 
  WGE Federal Credit Union, 
346 NLRB
 982, 983 (2006).  
 In her brief, counsel for the General Counsel argues that each 
of the requirements of this analytical standard has been met. I 
agree that the third portion of the test, whether the Employer
™s defense would be the same as that which it o
ffers in response to 
the timely charge, is met. The Employer
™s defense to all of the 
complaint
™s allegations is that its ph
ilosophy and vision that 
requires employees to avoid 
ﬁnegativity
ﬂ does not violate the 
Act and has not resulted in any conduct agains
t employees that 
violated the Act. Although less compelling, I also conclude that 
the General Counsel has shown that the first prong of the test is 
met. Thus, since all of the alleged violations in the complaint 
arise under Se
ction 8(a)(1), they all involv
e the legal theory that 
requires proof that an employer has engaged in unlawful inte
r-ference, restraint, and coercion directed against exe
rcise of the 
rights of employees guaranteed in Section 7 of the Act.  In my 

view, this concl
usion stretches the 
ﬁclose
ly related
ﬂ doctrine to 
what should be its farthest reach.  Although both forms of mi
s-conduct involve unlawful interference, there is a world of di
f-ference between the utterance of an unspecified threat of repri
s-al to a general assembly of employees at a s
taff meeting and the 
highly specific act of discharging an employee because of her 
participation in protected activity. Fortunately, the remai
ning 
portion of the 
Redd
-I standard a
ppears to me to be designed to 
prevent an overbroad application of the except
ion to the Co
n-gressionally mandated limitation period. 
 Turning to that remaining analytical criterion, I must dete
r-mine whether the allegedly unlawful threat made at the Se
p-tember 24 staff meeting has some meaningful nexus with the 
sequence of events cont
ained in the timely filed charges.  A 
careless application of this standard could easily prove to be so 

elastic as to entirely vitiate the Congressional objective of limi
t-ing the period in which a party
™s past co
nduct could subject it 
to unfair labor pract
ice lit
igation. Thus, events which occur 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 456 after other events can always be claimed to exist as part of a 
sequence or pattern. Indeed, generations of historians have 

made their living by attempting to discern a particular signif
i-cance from such a string of i
ncidents. Of course, those histor
i-ans are not bound by a statute of limit
ations. 
 Fortunately, in recent years the Board has taken clear steps to 
limit application of the 
ﬁclosely related
ﬂ doctrine to those ci
r-cumstances where it can be demonstrated that t
he series of acts 
under examination were more than merely sequential in time.  

In particular, the holding in 
Carney Hospital, 
supra, is vital to 
the analysis in this case. In that case, the Board considered the 
application of the 
ﬁclosely related
ﬂ doctrine
 to a series of 
charges that is highly analogous to the present case. The char
g-ing party had filed a timely charge alleging an unlawful disc
i-plinary action against a union supporter.
34 This was followed 
by a series of untimely charges alleging violations o
f Sec
tion
 8(a)(1), including interrogations and threats.  Applying extant 

precedent, the judge concluded that the untimely charge was 
closely related to the timely charges because it was part of the 
employer
™s overall effort to oppose the union
™s organizin
g campaign.  
 The Board, adopting the views of two appellate courts, took 
the occasion to delineate limits in the application of the concept 

of sequence to excuse an untimely filing. It held: 
  [W]e will not find that the [
Redd
-I] second prong is satisfied
 merely because timely and untimely allegations pertain to 

events that occurred during or in response to the same union 
campaign. But where the two sets of allegations demonstrate 

similar conduct, usually during the same time period with a 

similar object, 
or there is a causal nexus between the alleg
a-tions and they are part of a chain or progression of events, or 
they 
are part of an overall plan to undermine union activity, 
we will find that the second prong of the 
Redd
-I test has been 
satisfied. [Footnotes 
and internal quotation marks omi
tted.] 
  Carney Hospital, 
supra at 630.  Holding that the mere fact that 
ﬁthe events occurred during the same organizational ca
mpaign 
and the same general time period
ﬂ was insufficient to support a 
ﬁfinding of factual relate
dness,
ﬂ the Board dismissed the u
n-timely allegations.  Id. at 631. 
 Applying the rationale of 
Carney Ho
spital
 to this case, it is 
apparent that there is even less proof of factual relatedness here. 
Thus, while recognizing that it was not the only way to me
et 
the 
Redd
-I standard, the Board clearly noted that the presence 
of a pattern of violations forming 
ﬁpart of an overall employer 
plan to undermine union activity,
ﬂ presented a particularly firm 
foundation for application of the 
ﬁclosely related
ﬂ doctrine.
  Id. 
34 The suspension of the union supporter was alleged to violate Sec. 
8(a)(3). In the present case, th
e allegedly unlawful disc
ipline is asserted 
to violate Sec. 8(a)(1).  I do not see this as a material distinction for the 
purposes under discussion. Indeed, to the degree it does matter, I see it 
as cutting against the application of the 
ﬁclosely related
ﬂ doctrine b
e-cause the disciplinary action in 
Carney Hospital
 was specifically a
l-leged to be the product of unlawful animus while proof that the di
s-charges of Frith and Lakes violated the Act does not ne
cessarily require 
evidence of such animus. This is sign
ificant since animus could well 
represent the clear thread that serves to unite what would otherwise 
simply be a progression of pote
ntially unconnected events.
 at p. 630. In the case under consideration, there was no union 
organizing campaign and certainly no overall plan by the E
m-ployer to thwart such a campaign. In fact, far from any overall 
plan of attack, the evidence demo
nstrates that the steps taken 
over time by the Employer to address what it viewed as neg
a-tivity were ad hoc and individual responses to what it perceived 
to be discrete events.  
 In my opinion, the circumstances revealed in this record u
n-derscore the Board
™s wisdom in applying restraint
 to the appl
i-cation of the 
ﬁclosely related
ﬂ doctrine.  If mere s
equence of 
events, standing alone, were suff
icient to excuse an untimely 
filing there would be no practical constraints on the ability of a 

litigant to evade the Congressional intention of li
miting the 
exposure of private parties to expensive and economically di
s-ruptive litigation.  This is powerfully illustrated in this case by 
the recognition that the Employer
™s efforts to enforce its ph
i-losophy against negativity extended to periods far ear
lier than 
the month of September.  For example, in February 2008, G
e-nie Combs was discharged for 
ﬁnegativity with ex
-employees.
ﬂ  (GC Exh. 5, p. 5.) In November of that year, Tanisha Bates was 
discharged.  Her termination form reports that the reason for 
her firing was 
ﬁnegativity in salon.
ﬂ  (GC Exh. 5, p. 6.) In Fe
b-ruary of the following year, Kokka Manson was terminated for 
ﬁcontinual negati
vity which is against company policy.
ﬂ (GC 
Exh. 5, p. 10.) A few months later, on May 27, 2009, Jessica 
Frazier was
 fired for 
ﬁattitude & neg
ativity.
ﬂ  (GC Exh. 5, p. 2.) 
How and where does one draw the line? 
 If one were to excuse an untimely filing simply because the 
alleged misconduct was part of a sequence of similar events to 
those timely raised, the intent underl
ying the statute of limit
a-tions would be completely compromised.  There is no diffe
r-ence in principle between the Employer
™s application of the 
neg
ativity policy to Bates in November 2008 and its alleged 
threat based on that policy in Septe
mber 2009. Witho
ut the vital 
limits articulated by the Board in 
Carney Hospital, 
nothing 
would stand in the way of a party
™s attempt to employ the 
ﬁclosely related
ﬂ doctrine to prosecute remote actions that po
s-sess only a mere seque
ntial and topical relationship to a time
ly 
filed charge.  For these reasons, I agree with the Employer that 

the allegation regarding an a
lleged threat on September 24 is 
untimely and must be dismissed. 
 While I have concluded that the complaint allegation regar
d-ing Hausfeld
™s stat
ements made dur
ing the September 24 staff 
meeting should be dismissed as beyond the applicable statute of 
limitations, in the interest of decisional completeness, I will 
examine the underlying merits. The General Counsel co
ntends 
that, during this employee staff meeting,
 Hausfeld made certain 
statements that constituted unspecified threats of reprisal 
against employees who engaged in protected concerted activ
i-ties. In 
Empire State Weeklies, Inc., 
354 NLRB 
815, 817
 (2009), the Board recently summarized the nature of such a
n alleged viol
ation: 
  An employer violates Section 8(a)(1) by acts and statements 

reasonably tending to interfere with, restrain, or coerce e
m-ployees in the exercise of their Section 7 rights. The Board 
employs a totality of circumstances standard to dist
inguish b
e-
tween employer statements that violate Section 8(a)(1) by e
x-                                                            SALON
/SPA AT BORO
, INC
. 457 plicitly or implicitly threatening employees with loss of ben
e-
fits or other neg
ative consequences because of their [protected 
concerted] activities, and employer statements protected by 
Section 8(c).  [Citations and certain internal punctuation omi
t-
ted.] 
  In this connection, the Board has also o
bserved that, 
ﬁ[t]he test 
of whether a statement is unlawful is whether the words could 
reasonably be construed as coercive, whether or not that 
is the 
only reasonable construction.
ﬂ Double D Construction Group, 
339 NLRB 303 (2003). [Footnote omitted.] Finally, 
ﬁin consi
d-ering whether communications from an employer to its e
m-ployees violate the Act, the Board applies the objective stan
d-ard of wheth
er the remark tends to interfere with the free exe
r-cise of employee rights. The Board does not consider either the 
motivation behind the remark or its actual effect.
ﬂ Scripps M
e-morial Hospital Encinitas, 
347 NLRB 52, 52 (2006).  [Cit
ation 
and internal quot
ation marks omitted.] 
 In applying this standard for asses
sment of the Employer
™s statements at the Se
ptember 24 meeting, I am mindful that the 
crucial component is the determination whether any of those 
remarks could reasonably be interpreted as intimidat
ion, coe
r-cion, or interfe
rence with protected rights.
35 Examination of the 
descriptions of Hausfeld
™s statements contained in the testim
o-ny of the various individ
uals present at the meeting reveals that 
those statements contained two themes. First, Hausfel
d im-pressed upon the employees that their postings on the social 

networking sites were perhaps more available for public vie
w-ing than they realized. Because of the possibility that customers 

or other interested persons may read such postings, she urged 

the
 staff to e
xercise judgment and restraint in making use of the 
sites. 
 In evaluating these comments, I am cognizant of the gener
a-tional difference b
etween Hausfeld and her staff members. 
Those staff members belong to a generation that takes the i
n-ternet an
d other modern means of communication for granted 
and that, arguably, maintains a different expect
ation of personal 
privacy than those of us b
elonging to older age cohorts.  In my 
view, much of Hausfeld
™s objective in making her comments 
was educational an
d almost p
arental in nature. The evidence 
reveals that the audience took the remarks this way as well. For 
example, Frith, hardly a witness who d
esired to put a positive 
spin on Hausfeld
™s behavior, testified that she assumed that the 
comments were not a s
pecific reference to the work enviro
n-ment, but rather were d
irected toward life 
ﬁin general.
ﬂ (Tr. 
189.) 
 It is clear to me that Hausfeld
™s ove
rall purpose in warning 
her employees to be careful in their use of social networking 
media was didactic, not coe
rcive. Thus, her re
ferences to the 
potential negative effects of the exercise of poor judgment 
when using the sites did not represent a threat of reprisal from 
35 Although it is far from clear that such is the case, I will assume 
that Hausfeld
™s remarks at
 the meeting may be viewed as being d
i-rected, in part, against employees
™ activity that could be both protected 
and concerted. Thus, if employees chose to engage in group commun
i-cations designed to seek improvement in their conditions of emplo
y-ment by the 
means afforded through social networking sites, this could 
potentially constitute conduct shielded by Sec
. 7 of the Act.
 management but rather a warning that poorly chosen statements 
or photographs could have a negati
ve impact on a young pe
r-son
™s reputation with resulting impact on her career. The point 
here is the same one underscored by the Board in 
Baker Co
n-crete Construction, 
341 NLRB 598, 598 (2004).  In that case, a 
supervisor named Kelly warned an employee to st
ay away from 
union proponents or, 
ﬁyou [could] have trouble.
ﬂ In determi
n-ing that this statement was not an unlawful threat of reprisal, 
the Board noted that, 
ﬁit is far from clear that Kelly was saying 
that the Respondent would be the source of that troub
le.
ﬂ Id. at 
598. By the same token, I conclude that there is no ev
idence 
that the bad consequences from misuse of social networking 

alluded to by Hausfeld were going to come from some action 
by ma
nagement. 
 The second broad theme in Hausfeld
™s remarks was 
her di
s-pleasure that ce
rtain current employees were choosing to post 
comments on social network sites belonging to disgruntled 

former employees. Thus, she posed a rather persuasive rhetor
i-cal question, asking the staff members why they would want to 
have f
riendly relations with persons who desired their employer 
to go out of business, thereby rendering them jobless. Not
hing 
in these comments represented a threat of reprisal by manag
e-ment.  As the Supreme Court has observed, Section 8(c) of the 

Act protects 
an employer
™s freedom under the Bill of Rights to 
communicate her opinions to her employees without fear of 
ﬁinfringe[ment] by a union or the Board.
ﬂ NLRB v. Gissel 
Pac
king Co., 
395 U.S. 575, 617 (1969). Because Hausfeld r
e-frained from uttering any threats
 regarding consequences from 
management if staff continued to communicate with former 
employees, her criticism of this behavior was protected by both 
the Act and the Constitution. See, for example, 
Children
™s Ce
n-ter for Behavioral Development, 
347 NLRB 35,
 35 (2006) (if 
unaccompanied by threats or pro
mises of benefit, employer 
may 
ﬁcriticize, disparage, or denigrate a union
ﬂ) and 
Miller 
Towing Equipment, Inc., 
342 NLRB 1074, 1076 (2004) (e
m-ployer may offer his 
ﬁperspective
ﬂ against union so long as it is 
not accomp
anied by threats). 
 Having examined the content and tenor of Hausfeld
™s stat
e-ments made at the Doubletree meeting on September 24, I find 
that they cannot reasonably be construed as tending to interfere 
with, restrain, or coerce her employees in th
e exercise of their 
stat
utory rights. To the contrary, I conclude that her remarks 
were simply expressions of opinions of the type that are pr
o-tected by Section 8(c) of the Act.  As a result, for reasons both 

procedural and substantive, I will recommend th
at this alleg
a-tion of the complaint be di
smissed. 
 3.  The 
alleged 
unlawful 
interrogations by Hausfeld 
 The General Counsel alleges that, during the third full week 
of October, Hausfeld engaged in coercive interrogations of 
employees in violation of Sectio
n 8(a)(1). The Board
™s evalu
a-tive criteria in this regard are particularly clear. They derive 
from its leading case on the topic, 
Rossmore House, 
269 NLRB 
1176 (1984), affd. 760 F.2d 1006 (9th Cir. 1985), and are 
summarized as follows: 
  Under Board law, i
t is [well
 established] that interrog
a-tions of employees are not per se unlawful, but must be 

evaluated under the standard of 
ﬁwhether under all the ci
r-                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 458 cumstances the interrogation reasonably tended to restrain, 
coerce, or interfere with rights guaranteed 
by the Act.
ﬂ In 
making that determination, the Board considers such fa
c-tors as the background, the nature of the information 
sought, the identity of the questioner, the place and met
h-od of interrog
ation, and whether or not the employee being 
questioned is 
an open and active union supporter. [Foo
t-note omi
tted.] 
  Norton Audubon Hospital, 
338 NLRB 320, 320
Œ321 (2002).  In 
addition, it is important to note that the Board has expressed 
particular concern regarding interrogations that appear d
esigned 
to obtain 
ﬁinformation upon which to take action against ind
i-vidual employees.
ﬂ John W. Hancock, Jr., Inc., 
337 NLRB 
1223, 1224 (2002). See also 
SAIA Motor Freight, Inc., 
334 
NLRB 
979, 980 (2001) (interrogations that constitute 
ﬁa poin
t-ed attempt to ascertain the ext
ent of the employees
™ union a
c-tivities
ﬂ are unla
wful). 
 There is little, if any, material dispute regarding the facts i
n-volved in this allegation.  Hausfeld testified that she compiled a 

written list of employees that she intended to interview on her 

retur
n from vacation. She described her purpose as, 
ﬁwhat I 
intended to do if they were negative is 
‚what
™s going on, you 
know, talk to me.
™ﬂ  (Tr. 687.) [Internal quotation marks su
p-plied.] Similarly, Cordell testified that the pro
bable purpose of 
the intervie
ws was to invest
igate 
ﬁthe negativity problems that 
we were having in the salon.
ﬂ (Tr. 539.) 
 Significantly, management used the occasion of the October 
16 staff meeting to announce the upcoming interviews with 

Hausfeld. Whatever management
™s intentions we
re, a reason
a-ble employee hearing that the salon
™s owner had a written list 
of people to interview would find this to be ominous and 
threatening.  Thus, it is not surprising that Orth reported that 

this announcement did, in fact, shock the audience of empl
oy-ees. 
 Regarding the actual interrogations, Hausfeld testified that 
she met privately and individually with Aiello, Bays Williams, 

Eubank, Orth, and Call.  She confirmed that she di
scussed the 
negativity problem with these e
mployees and that she was told 
that Lakes and Frith were engaged in negative behaviors. The 

employees who testified about the interviews provided add
i-
tional details.  Eubank, albeit reluctantly given her uncomfort
a-ble position as a current employee, admitted that Hausfeld 
asked her who 
was being negative in the s
alon. Call reported 
that Hausfeld, 
ﬁdid ask me if I knew of anyone else that was 
being negative.
ﬂ  (Tr. 439.) Indeed, she pressed the inquiry by 
raising the names of Frith and Lakes and as
king whether 
ﬁyou 
noticed them being nega
tive at any time.
ﬂ (Tr. 440.) Aiello also 
confirmed that Hausfeld asked her for the names of other e
m-ployees who had been negative.  
 Before applying the analytical criteria to this largely undi
s-puted factual record, I must address an important preliminary
 consideration. There is no doubt that the subject of each inte
r-rogation was the compliance of the staff with the Employer
™s negativity policies.  It remains to be determined whether que
s-tioning regarding such compliance with the policy constituted 

interro
gation about pr
otected concerted activity. In this regard, 
two things are clear. First, the Employer
™s negati
vity policies 
cover a wide range of topics that extends far beyond any pr
o-tected activity. I
ndeed, it has already been noted that even a 
complaint 
about the weather resulted in a counseling session 
from Hausfeld. Second, it is equally clear that the negativity 
policies do include topics that directly concern protected co
n-certed activity. Thus, Hausfeld readily agreed with counsel for 
the General Coun
sel
™s assertion that the policies included, 
ﬁ[c]omplaining about how the Company
™s run.
ﬂ (Tr. 74.) Sim
i-larly, Team Leader Dill te
stified that 
ﬁtalking about a member 
of ma
nagement
ﬂ constitutes prohibited negativity. (Tr. 591.) 
Finally, counsel for the Empl
oyer conceded the point in his 
opening statement, observing that, 
ﬁwe apply this policy to any 
kind of negativity, including negativity towards management.
ﬂ  (Tr. 491.) 
 It is quite likely that the employees who were being interr
o-gated about negativity in 
the salon would have found the line of 

questioning to be ambiguous and vague in its scope.  In a
s-sessing the significance of the presence of such ambiguity, the 
proper analogy is to the Board
™s line of cases addressing e
m-
ployers
™ written work rules that ar
e ambiguous in their wor
d-ing.
36  In its leading case on this subject, the Board has held 
that 
ﬁany ambiguity in the rule must be construed against the 
Respondent as the promulgator of the rule.
ﬂ Lafayette Park 
Hotel, 
326 NLRB 824, 828 (1998), enf. 203 F.3d
 340 (D.C. Cir. 
1999)
. (Footnote omitted.)
 See also 
Ark Las Vegas Restaurant 
Corp., 
343 NLRB 1281 (2004).  
 The Employer
™s unwritten negativity policy that, in signif
i-cant part, proscribes statements and conduct that consist of 

complaints about management
™s conduct or other working co
n-ditions is overbroad and serves to chill the employees
™ exercise 
of their Section 7 right to engage in protected concerted activ
i-ty. This is made entirely clear in the Board
™s hol
ding in 
KSL 
Claremont Resort, 
344 NLRB 832, 832
 (2005), where the e
m-ployer maintained a written rule against 
ﬁnegative convers
a-tions
ﬂ about employees and managers.  In evaluating that pol
i-cy, the Board held: 
  We find that the rule
™s prohibition of 
ﬁnegative convers
a-tions
ﬂ about managers would reasonab
ly be construed by e
m-ployees to bar them from discussing with their coworkers 
complaints about their managers that affect working cond
i-
tions, thereby causing employees to refrain from engaging in 
protected activities. Accordingly, the rule is unlawful. [Ci
ta-
tion and footnote omi
tted.] 
  I readily conclude that when Hausfeld questioned her e
m-ployees regarding compl
iance with the negativity policies of 
the salon, those employees could (and did) reasonably conclude 
that the interrogation included an i
nquiry in
to the employees
™ participation in pr
otected concerted activities. 
 With this background, it is now appropriate to apply the 
Rossmore House
 factors to the series of interviews conducted 
by Hausfeld. As to the background of the interrogations, I co
n-clude th
at this factor supports a finding of coercion. The a
n-36 Indeed, the ambiguity in an unwritten policy such as this one is 
even more patent that any vagueness in a written work rule. Wha
teve
r the defects contained in a written work rule, such a
 rule is at least pr
e-sented in a concrete and imm
utable form. 
                                                             SALON
/SPA AT BORO
, INC
. 459 nouncement that Hausfeld had compiled a written list of e
m-ployees to be interviewed inevitably produced fear and anxiety 
in the work force.  This would be particularly acute because 
that work force was c
ertainly well aware that, as Hausfeld put 
it, violations of the negativity policy were one of the 
ﬁmost 
common reasons for discipline.
ﬂ (Tr. 623.) 
 I have already noted that the Board has expressed particular 
concern about interrogations that seek to learn
 about the speci
f-ic involvement of employees in protected concerted activ
ities.  
It is clear that Hausfeld
™s questions were entirely directed to 
learning about viol
ations of the negativity policy by specific 
employees. Since that policy encompassed pr
otect
ed concerted 
activity by those employees, this factor is perhaps the strongest 

indicator of unlawful and coercive conduct by Hausfeld. I
n-deed, nothing illustrates the degree of intim
idation involved in 
this questioning more clearly than the fact that the i
nterviews 
were closely followed by the imposition of dramatic disc
ipline 
on those employees who were named by the interviewees as 

having violated the neg
ativity policy. 
 The next set of factors consists of the identity of the que
s-tioner and the location an
d method of interrogation. Each of 
these supports a finding of unlawful conduct.  The que
stioner 
was the highest ranking official in the salon. The location was 
in her private office, a setting that was both out of the ordinary 
and quite formal.  The metho
d of questioning was pointedly 
designed to ask each employee privately to report on her co
l-leagues
™ behavior.  All of this served to heighten the coerciv
e-ness of the interviews.
37  The Employer conducted a series of i
nterrogations that were 
designed, at le
ast in significant part, to elicit information, i
n-cluding involvement in protected concerted activities, that 
would be used to determine individual e
mployee
™s compliance 
with the negativity policies for the purpose of imposing san
c-tions on those coworkers 
who had violated the policies.  Those 
interrogations were conducted in a manner that would reason
a-
bly be perceived as coercive by the interviewees. As a result, I 
find that Hausfeld
™s series of interrogations co
nducted during 
the week of October 19 were un
lawful within the meaning of 
Section 8(a)(1) of the Act. 
 4. The 
alleged 
threat of 
reprisal 
against Laura Call 
 The General Counsel contends that, during the course of i
n-terviewing Call as d
escribed above, Hausfeld also uttered a 
threat of reprisal against
 Call.
38 This is alleged to also violate 
Section 8(a)(1).   
 37 The remaining factor, whether an employee was an open union 
supporter, is irrel
evant
 under the facts of this case.
 38 For reasons that h
ave never been explained and which I cannot 
comprehend, the General Counsel characterized this as a threat of 
ﬁun-
specified
ﬂ reprisal. As will shortly be di
scussed, the uncontroverted 
evidence demo
nstrates that the threat of reprisal was laser
-like in its 
precision and specificity.  There is no co
ntention that this erroneous 
characterization of the threat caused any prejudice to the R
espondent in 
presenting its defense. Furthe
rmore, the issue was fully explored during 
the trial. As a result, no harm was caus
ed by the General Counsel
™s error.  See 
Pergament United Sales, 
296 NLRB 333, 335 (1989), enf
d. 920 F.2d 130 (2d Cir. 1990) (no prejudice where issue was fully litiga
t-ed) and 
Dal
-Tex Optical Co., 
130 NLRB 1313 (1961) (complaint all
e-As with the interrogations, there is no dispute about the co
n-tent of the conversation involved in this allegation of misco
n-duct. Call testified that Hausfeld began her interview by war
n-ing her th
at her compliance with the negativity policy was g
o-ing to be 
ﬁwatched closer
ﬂ than that of rank and file employees 
because of her status as an educator. (Tr. 438.) Unde
rscoring 
her point, Hausfeld cautioned Call that, if she violated the pol
i-cy in the futu
re, 
ﬁas an educator, you might have to take a 
leave, bas
ically.
ﬂ39 (Tr. 439.) 
 If there was any trace of ambiguity about the nature of 
Hausfeld
™s threat of r
eprisal to Call contained in Call
™s account, 
it was dispelled by Hausfeld
™s own testimony about the
 discu
s-sion. As Hausfeld, e
xplained, she told Call that, 
ﬁshe needed to 
be cautious about the negativity issue with her, otherwise she 

wouldn
™t be able to remain in that [educator
™s position] because 
that is my expectation, especially with my leaders.
ﬂ (Tr
. 720.) 
 Earlier in this decision, I have outlined the Board
™s standards 
for determining whether an employer has made statements that 
violate Section 8(a)(1). If the statements reasonably tend to 
interfere with, coerce, or restrain an employee in the exerc
ise of 
her Section 7 rights, they are unlawful.  See 
Empire State 
Wee
klies, Inc., 
supra. Hausfeld
™s undisputed warning to Call 
was that she would lose the status and extra compensation a
s-sociated with her role as an educator if she violated the E
m-ployer
™s negativity policies. As I have already discussed in 
detail, those policies prohibited a broad range of speech and 
behavior, including a variety of conduct that would constitute 
protected concerted activity. Beyond this, Hau
sfeld chose to 
deliver her warnin
g to Call in the course of an otherwise unla
w-ful interrogation.  As the Board has observed, 
ﬁ[w]here an i
n-terrogation is accompanied by a threat of reprisal or other viol
a-tions of Section 8(a)(1) of the Act, there is no question as to the 
coercive effect o
f the inquiry.
ﬂ SAIA Motor Freight, Inc., 
supra 
at 980. [Citations omitted.] 
 In a private meeting that included an unlawful interrogation, 
Hausfeld warned Call that she would lose her prestigious status 
and extra monetary compensation as an educator if sh
e engaged 
in conduct, including protected concerted activity, which vi
o-lated the negativity policies. In uttering this threat of reprisal 
against Call, Hausfeld vi
olated Section 8(a)(1) of the Act by 
directly and powerfully interfering with Call
™s exercise
 of Se
c-tion 7 rights. 
 5. The 
discharges of Natalie Lakes and Eliz
abeth Frith 
 The most serious set of allegations against this Employer is 
the General Counsel
™s contention that it unlawfully di
scharged 
Lakes and Frith due to their i
nvolvement in protected
 concerted 
activity. The Board
™s standard for assessment of this claim is 
well summarized as follows: 
  The discharge of an employee will violate Section 8(a)(1) of 

the Act if the employee was engaged in concerted activity 
(i.e.
, activity engaged in with o
r on the authority of other e
m-gation was sufficient wh
ere it pr
ovided the name of the agent who 
committed the alleged offense, the date, and the nature of the acti
vity).
 39 I found Call
™s testimony to be particularly compelling. She pr
e-sented her account in a calm, poised, and confident manner that unde
r-score
d her reliability.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 460 ployees and not solely on her own behalf), the employer knew 
of the concerted nature of the employee
™s activity, the co
n-certed activity was protected by the Act, and the discharge 
was motivated by the employee
™s protected conc
erted a
ctivity. 
  Triangle Electric Co., 
335 NLRB 1037, 1038 (2001).
  I will
 now apply this sta
ndard to the circumstances of this case.
40   As to the first criterion, I have prev
iously set forth in detail 
my finding that Lakes and Frith did participate in 
concerted 
activity within the meaning of the Act.  The evidence clearly 
demonstrated that Lakes engaged in a series of discussions with 
her coworkers regarding their terms and conditions of emplo
y-ment, initiated complaints to management regarding those 

wor
king conditions, and spoke out about those conditions at a 
staff meeting.  Frith also engaged in discussions about wor
king 
conditions with her coworkers on an ong
oing basis. At the very 
least, the conduct of these two employees constituted precisely 
the ty
pe of preliminary activity that forms the pre
lude to the 
group activity that the Act is d
esigned to foster and protect. As 
a result, I conclude that Lakes and Frith were engaged in a pa
t-tern of concerted activity within the meaning of the Act. 
 At the seco
nd step, it is necessary to determine whether the 
Employer was aware of the concerted activities of Lakes and 
Frith. Clearly, an employer who is ignorant of the n
ature of an 
employee
™s concerted activity cannot be found to have di
s-charged that employee bec
ause of involvement in that activity.  
See 
Reynolds Electric, 
342 NLRB 156 (2004).  In this case, 
there is abundant evidence that management was acutely aware 
of the co
ncerted activities engaged in by Lakes and Frith. As 
will become evident during the disc
ussion of management
™s articulated reasoning for their discharges, it was precisely this 
concerted activity that aroused the ire of Hausfeld and her su
b-ordinates. In this regard, the situation is identical to that d
e-scribed by the administrative law judge 
in another very recent 
case involving the termination of employees due to their i
n-volvement in concerted activity. As the judge described in 
words that easily fit most of the facts of this case: 
  The many conversations that [the two employees] had with 
ea
ch other, with fellow employees, and with management, r
e-garding their wages, hours, and working conditions, beyond 
question constituted protected concerted activity. Further, 
there is no doubt that ma
nagement officials at the [workplace] 
were acutely aware
 of this activity, in many instances directly 
responding to it in a very negative way. [Cit
ations omitted.] 
  Roomstores of Phoenix, LLC, 
2010 WL 2180784, 
Case 
28ŒCAŒ22404
, slip op. at 
20 (2010)
.  Having found that Lakes and Frith engaged in concerted a
c-tivities and that ma
nagement was aware of those activities, I 
must determine whether the nature of these actions brought 
40 This analytical methodology is applied in cases where there is a 
single motive for the adverse employment actions. The Employer 
shares my view that this is such a case. As cou
nsel put it, 
ﬁRespondent 
believes that a single motive anal
ysis is appropriate in this case to the 
extent that there was only one m
otive for discharge and that motive was 
legal.
ﬂ (R. Br. at p. 15.) The evidence clearly shows that the only m
o-
tive was 
ﬁnegativity
ﬂ and that a single motive analysis is required to 
res
olve the issue of whether that motive was a lawful one.
 them within the protection of the Act. Here, the concerted a
c-tivity consisted of verbal discussions with coworkers regarding 
complaints a
bout the conduct of managers and the work pol
i-cies of management, discussion with managers about the same 
topics, and similar statements made during the course of a staff 

meeting. 
 The Act affords employees broad scope in airing their grie
v-ances in a conce
rted manner. Nevertheless, as the Board has 
described, 
  The protection that our Act provides employee verbal and 

written expressions during the course of protected activity is 

not without limitation. Otherwise protected activity may b
e-
come unprotected if 
in the course of engaging in such activity, 

the employee uses sufficiently opprobrious, profane, defam
a-tory, or malicious language. Nonetheless, the most repulsive 
speech enjoys immunity provided it falls short of a d
eliberate 
or reckless untruth.  [Citati
ons and internal punctuation omi
t-
ted.] 
  Honda of America Mfg., Inc., 
334 NLRB 751, 752 (2001), enf. 

73 Fed. Appx. 810 (6th Cir. 2003). There is simply no alleg
a-tion that Lakes or Frith engaged in any speech or conduct that 

falls outside the wide ambit of 
protection under the Act. Their 
statements regarding the terms and conditions of their emplo
y-ment constituted protected activity. 
 I must now address the issue of whether Lakes and Frith 
were discharged due to their participation in protected concer
t-ed act
ivity. Unlike the typical case involving alleged unla
wful 
terminations, there is no dispute as to the employer
™s ratio
nale 
for the a
dverse actions. This was underscored when counsel for 
the General Counsel asked open
-ended questions to Hau
sfeld 
seeking her
 explanation as to why the two women were fired.  
In response, Hausfeld gave the su
ccinct answer that Lakes and 
Frith were fired due to 
ﬁnegativity.
ﬂ (Tr. 104
, 118.) There is no 
claim that the decision to fire either e
mployee was motivated 
by any other fac
tor, such as other forms of misco
nduct or any 
performance issue. Indeed, as to performance, it is noteworthy 
that Hausfeld testified that Lakes is an 
ﬁextremely talented 
[hair] designer.
ﬂ  (Tr. 648.) Similarly, Frith
™s performance 
evaluations reflect the h
ighest possible score in the area of 
ﬁability to provide quality Customer Service.
ﬂ (GC Exh. 16, pp. 
9, 12.) [Capitalization in the original.]  Dill also co
nfirmed that 
she had never had any problem with the work performance of 
either Lakes or Frith. 
 Ther
e is no dispute that Lakes and Frith were fired because 
they were perceived to have violated the negativity policies of 
the s
alon.
41 While there is no question that Lakes and Frith 
41 To a considerable degree, this justification by the E
mployer is, in 
itself, problematic. The Board has a long history of justifiable skept
i-cism regarding employers
™ disciplinary actions that are ba
sed on neg
a-tive characterizations of the employees
™ att
itudes, particularly when 
such actions occur in the context of pr
otected concerted activities by 
those employees. Thus, the Board has ordered reinstatement for e
m-ployees discharged because they were a 
ﬁdisruptive force
ﬂ (Skyline 
Lodge, 
305 NLRB 1097 fn. 1 (1992), enf. 983 F.2d 1068 (6th Cir. 
1992); or an 
ﬁinstigator
ﬂ (Boddy Construction Co., 
338 NLRB 1083 
(2003); or a 
ﬁtroubl
emaker
ﬂ (United Parcel Service
, 340 NLRB 776 
(2003). As the Board explained, 
ﬁ[i]t is well se
ttled that an employer
™s                                                                                                                        SALON
/SPA AT BORO
, INC
. 461 were fired for engaging in prohibited negativity, I clearly re
c-ognize that 
this does not automatically resolve the issue of 

whether they were fired for protected concerted activity. The 
Emplo
yer™s negativity policies are both vague and extremely 
broad. They cover a wide variety of behavior that includes both 
protected concerted a
ctivity and 
ﬁnegative
ﬂ conduct that does 
not involve the terms and conditions of employment. Such 
prohi
bited negativity may include comments about their own 
personal lives, the personalities of others, or even bad weather.  
Ther
efore, I must determine whet
her the forms of negativity 
that the Employer considered to be misconduct leading to the 
dec
ision to terminate Lakes and Frith consisted of protected 
concerted activity. 
 In assessing whether the negativity that led to the firing of 
Lakes and Frith consist
ed of their protected concerted activities 
I have a
ccorded great weight to the contemporaneous written 
justifications for the two discharges that were prepared by ma
n-agement in order to document the thinking behind the adverse 
actions.  Of course, past exp
erience teaches that it may som
e-times be naïve to place great rel
iance on the contents of such 
termination reports. A large and sophisticated employer opera
t-ing in a union context may well employ a phalanx of labor and 
employment lawyers and human resource
 specialists capable of 
crafting justifications designed to avoid liability for pr
ohibited 
personnel actions. I am convinced that such is not the case here. 
This is a small e
mployer who appeared to be entirely unfamiliar 
with the statutory framework govern
ing pr
otected activity. I 
conclude that the written termination reports constitute an acc
u-rate portrayal of management
™s actual rationale for di
scharging 
Lakes and Frith.
42  Turning to the key documentary ev
idence, it is noteworthy 
that the Employer mainta
ins a form entitled, 
ﬁHausfeld
™s Te
r-mination of Employee By the Company.
ﬂ (GC Exhs. 11
, 13.) 
The form explains that, 
ﬁ[i]t is the Superv
isor
™s responsibility 
to record the grounds of termination of an employee by the 

company. Use the space below for the Su
pervisor
™s re
ason or 
reasons for termination.
ﬂ (GC Exhs. 11
, 13.) This form was 
completed in order to document the terminations of both Frith 

and Lakes. 
 As to Frith, the form, dated October 20, states in full: 
  Liz is being let go do [sic] to violating C
ompany
™s policy on 
zero tolerance with negativity. She is conversing with e
m-ployees about other team members & team leaders negatively. 

In doing so, she has created an uncomfortable & negative 
work environment for fellow employees. She is not focused 
reference to an employee
™s ‚attitude
™ can be a di
sguised reference to the 
employee
™s protected concerted acti
vity.
ﬂ Rock Valley Trucking Co., 
350 NLRB 69 (2007).
 42 Beyond this, I conclude that those reports are more 
trustworthy 
than subsequent attempts to explain and justify the di
scharges that have 
been provided during the course of this litig
ation. In so doing, I note 
that the Board has endorsed the view that documentary evidence pr
e-pared while events were fresh and
 before lawsuits were contemplated 
may properly be a
ccorded greater probative value than subsequent 
testimony from interested parties. See 
Domsey Trading Corp., 
351 
NLRB 824 fn. 56 (2007) (a finding that documentary ev
idence was 
ﬁwas entitled to greater we
ight than contradictory testimonial evidence
ﬂ is consi
stent with Board law).  
 on her career here with Hausfeld
™s. She is ultimately not ha
p-py for she expresses her disapproval of many of Hausfeld
™s policies to other team members. 
[GC Exh. 11.
]   This explanation of the Employer
™s rationale for discharging 
Frith makes it abu
ndantly clear 
that she was fired for engaging 
in protected concerted activities consisting of 
ﬁconversing with 
employees about . . . team leaders negatively
ﬂ and 
ﬁex-press[ing] her di
sapproval of many of Hausfeld
™s policies to 
other team members.
ﬂ43 (GC Exh. 11.) A fair 
reading of the 
entire explanation leads to the clear conclusion that the partic
u-lar forms of negativity that resulted in the disciplinary action 

were precisely those forms that coincided with the Act
™s defin
i-tion of protected concerted a
ctivity.
  Turning n
ow to the written e
xplanation for Lakes
™ discharge, 
dated October 22, it provides in full: 
  Meetings with multiple Hausfeld
™s employees at the 
Sprin
gboro location resulted in the conclusion that Natalie 
Lakes is one of the main sources of neg
ativity about
 team 
members and management. 
 Natalie is unable to keep the line of friendship and c
a-reers separated and allows and is involved in situations 

that causes [sic] dissention among team members. 
[GC 
Exh. 13.
]   As with Frith, this explanation makes it crystal
 clear that the 
form of negativity that led to the decision to discharge Lakes 

was her involvement in protected concerted acti
vity. Thus, 
Lakes was fired because she was 
ﬁone of the main sources of 
negativity about . . . management
ﬂ and a cause of 
ﬁdissent
ion 
among team members.
ﬂ (GC Exh. 13.) 
 An examination of the totality of the evidence, with partic
u-lar reference to the Employer
™s written justifications, reveals 
that Lakes and Frith were not fired because they expressed 

negativity regarding their person
al problems, the personal b
e-havior of their coworkers, or the ge
neral circumstances of their 
lives. Instead, they were discharged specifically b
ecause their 
negativity consisted of a pattern of criticism of managers
™ be-havior and the policies of their Empl
oyer as articulated to 
coworkers, and in the case of Lakes, to supervisors and the 

assembled work force at a staff meeting.  
 Having found that the discharged employees engaged in pr
o-tected concerted activity and that the Employer fired them b
e-43 The Employer
™s written explanation also encapsulates the thought 
that Frith
™s employment should end because she was 
ﬁnot happy
ﬂ wor
k-
ing at Hausfeld
™s. This is consistent with
 Hausfeld
™s testimony that, 
ﬁif 
[employees are] negative all the time, that tells me they
™re not happy 
with us. And if they
™re not happy with us, why do you want to stay with 
us[?]
ﬂ (Tr. 622.) On many occasions, the Board has found such expre
s-sions to cons
titute violations of Sec
. 8(a)(1). For example, see 
Paper 
Mart, 
319 NLRB 9 (1995) (finding unlawful an employer
™s stat
ement 
that if an employee was not happy, he could seek employment els
e-where); 
Jupiter Medical Center Pavilion, 
346 NLRB 650, 651 (2006) 
(unlawful for employer to indicate that unhappy employees should find 
another job because the stat
ement suggests that support for protected 
activities is 
ﬁinco
mpatible with continued employment
ﬂ); and 
Plaza 
Auto Center, 
355 NLRB 
507, 508
 (2010) (owner
™s stat
ement to e
m-ployee that, if he did not like employer
™s policies, he did not need to 
work there was both 
ﬁunlawful and pr
ovocative
ﬂ).                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 462 cause they d
id so, I must consider one additional fa
ctor. The 
Board will uphold an employer
™s policy that restricts the exe
r-cise of protected rights if that employer establishes that there is 
a ﬁlegitimate and substantial justification
ﬂ for its policy. 
Pho
e-nix Transit
 System, 
337 NLRB 510 (2002), enf. 63 Fed. Appx. 
524 (D.C. Cir. 2003). In this case, the Employer asserts that it 
has such a justification. 
 It will be recalled that Hausfeld testified that the salon
™s ne
g-ativity policies were the product of her careful an
alysis of the 
conditions in her occupation and the reasons why some beauty 
salons were not successful. Based on her examination, she co
n-cluded that it was vital to maintain an atmosphere where the 
custo
mers felt 
ﬁa culture of love and happiness.
ﬂ (Tr. 124.
) Because employee discussions with each other about problems 

in the workplace that affected their terms and conditions of 
employment, even when conducted out of the presence of cu
s-tomers, could create a neg
ative feeling in the shop that could be 
sensed by
 customers, such conversations were prohibited by the 
negativity policies. 
 I have no doubt as to the sincerity of Hausfeld
™s testimony 
regarding the reasons for her broad negativity policies and her 

vigorous enforcement of those policies. I am also sy
mpat
hetic 
to counsel for the Employer
™s arg
ument that, 
ﬁthis Employer 
should not be pu
nished simply because they have a unique take 
on how they want their workplace to be.
ﬂ  (Tr. 494.) Indeed, it 
is clear to me that the Board strives to accord deference to an 

employer
™s vision and philosophy when such deference is co
n-sistent with the Board
™s statutory respons
ibilities. For example, 
in 
W San Diego, 
348 NLRB 372 (2006), the employer emph
a-sized that it had an operating philosophy designed to make the 

guests
™ exper
iences at its hotel a 
ﬁWonderland
ﬂ where custo
m-ers would feel able to fulfill their 
ﬁfantasies and desires.
ﬂ 348 
NLRB at 372. [Capitalization in the original.] In order to effe
c-tuate this vision, the hotel required employees to wear a un
i-
form that included
 a small pin. It also maintained a work rule 
that prohibited all other adornments to the uniform. This rule 
was enforced against an employee who chose to wear a union 
pin in the public areas of the building. The Board co
ncluded 
that the employer had demons
trated 
ﬁa special circu
mstance . . . 
justifying its prohibition on wearing the pin in public areas of 
the hotel.
ﬂ 348 NLRB at 373. [Footnote omitted.] 
 Given the Board
™s attitude, I have made an effort to find an 
accommodation between this Employer
™s negat
ivity policy and 
the Se
ction 7 rights of its employees. Unfortunately, there is 
simply no way to harmonize the policy with the statutory rights 
of employees created by Congress. The Employer
™s demand 
that its staff refrain from all forms of criticism among
 the
m-selves and toward members of manag
ement, whether in earshot 
of customers or not, is so broad as to effectively destroy the 

ability of the employees to engage in Section 7 activ
ities.  In 
explaining the reasons supporting e
nactment of the statute, 
Cong
ress stated: 
  It is declared to be the policy of the United States to elim
inate 
the causes of certain substantial obstructions to the free flow 

of co
mmerce . . . by protecting the exercise by workers of full 
freedom of association, self
-organization, and 
designation of 
representatives of their own choosing, for the purpose of n
e-gotiating the terms and conditions of their 
employment or 
other mutual aid and protection. 
  (Sec
. 1 of the Act.) The breadth of the Employer
™s negati
vity 
polices, coupled with the 
vigorous manner in which they are 
enforced, would render it impossible for employees to e
ngage 
in even the most preliminary forms of discussion of the types 
that were given protection under the Act. Indeed, it is imposs
i-ble to envision how any group of emp
loyees could a
ssert their 
Section 7 rights in the face of such a set of policies. For these 
reasons, I conclude that the Employer has failed to demonstrate 
a lawful justification for its decision to discharge Lakes and 

Frith because of their participation 
in protected concerted acti
v-ities that it deemed to be in violation of its negativity pol
icies. 
 Before concluding this discussion, it is necessary to address 
a procedural defense that forms a central feature of the arg
u-ments raised in counsel for the Empl
oyer
™s posttrial brief. 
Counsel argues that the allegations in the complaint are 
ﬁex-tremely limited,
ﬂ and that the General Counsel failed to su
b-stantiate those tightly constrained claims. (R. Br. at p. 2.) In 

particular, he stresses that a close reading of
 the language of the 
complaint demonstrates that the General Counsel
™s theory r
e-garding the discharges is strictly confined to proof that the e
m-ployees were fired 
ﬁdue to protected concerted activity taking 
place on October 16.
ﬂ (See R. Br. at p. 3.
)  (See
 also R. Br. at 
pp. 10
Œ11.) A literal reading of the complaint alleg
ations would 
support this point of view. 
(See 
complaint, par. 5(a
Œd), GC 
Exh. 1(g), p. 3.
)  As to Lakes, counsel
™s argument gains no traction at all.  
Even if one were to apply counsel
™s highly technical and co
n-stricted approach to the complaint allegations, the ev
idence 
demonstrates that Lakes was, indeed, terminated in large mea
s-ure due to her co
nduct on October 16. On that day, she engaged 
in discussion with her coworkers regarding their
 grievances 
against the supervisors. With the support of those coworkers, 
she took the initiative to bring this matter to the attention of 
Snider. Management responded by convening a staff meeting 
that evening. At the meeting, Lakes clearly took the lead i
n articulating grievances and encouraging her coworkers to do 
the same. Upon her instigation, other employees did voice sim
i-lar complaints. Thus, even under counsel
™s very narrow view of 
the issue, the evidence clearly shows that Lakes was discharged 
becau
se she was 
ﬁone of the main sources of negativity about 
team members and management
ﬂ and was 
ﬁinvolved in situ
a-tions that causes [sic] dissention among team members,
ﬂ and 
that this rationale was directly related to management
™s ap-praisal of her conduct on 
October 16. (GC Exh. 13.) 
 Regarding Frith, the situation is different.  Counsel for the 
Employer is accurate in observing that she was not on duty 
during October 16. Her only involvement in protected concer
t-ed activity on that date was the e
xchange of tex
t messages with 
Lakes regarding Lakes
™ plan to complain to management about 
the conduct of the supervisors.  While Frith attended the eve
n-ing staff meeting, it is undi
sputed that her comments about the 
work env
ironment made during the session were positive
 in 
tone and content. Thus, I agree with counsel that if the General 
Counsel were properly limited to proving that Frith was di
s- SALON
/SPA AT BORO
, INC
. 463 charged due to her behavior on October 16, the evidence would 
be slight. 
 The difficulty with counsel
™s argument is that it fund
ame
n-tally misperceives the role of the complaint in unfair labor pra
c-tice proceedings.  As long ago as 1940, the Sixth Circuit d
e-scribed that role as follows: 
  The sole function of the complaint is to advise the respo
ndent 
of the charges constituting unfa
ir labor pra
ctices as defined in 
the Act, that he may have due notice and a full opportunity for 
hearing thereon.  The Act does not require the particularity of 
plea
ding of an indictment or 
information, nor the elements of 
a cause like a declaration at law
 or a bill in equity. All that is 
requisite in a valid complaint b
efore the Board is that there be 
a plain statement of the things claimed to constitute an unfair 
labor practice that respondent may be put upon his d
efense. 
  NLRB v. Piqua Munising Wood Pro
ducts Co., 
109 F.2d 552, 
557 (6th Cir. 1940), quoted with approval by the Board in 
Art
e-sia Ready Mix Concrete, 
339 NLRB 1224, 1226 (2003). 
 It is noteworthy that the complaint, although inartfully draf
t-ed,
44 does comply with the standard contained in the B
oard
™s rules. Section 102.15 requires that the complaint all
egations 
include 
ﬁa clear and concise descri
ption of the acts which are 
claimed to constitute unfair labor practices, inclu
ding, where 
known, the approximate dates and places of such acts and the 
names of respondent
™s agents or other represent
atives by whom 
committed.
ﬂ  This the complaint certainly ma
nages to do. It 
advises the Employer that the unfair labor pra
ctices committed 
consisted of the discharges of Frith and Lakes on October 20 

and 22 res
pectively. Beyond this, the complaint clearly artic
u-lates a legal theory in support of this conclusion, to wit: that the 
discharges constituted interference, restraint, and coercion d
i-rected against those employees due to their pr
otected concerted 
activiti
es. (Complaint, pars. 5
, 6, GC Exh. 1(g), p. 3.) 
 Although the wording of the complaint was unnecessarily 
narrow in appearing to co
nfine the protected concerted activity 
to events on October 16, the key requirements of due process 
and fundamental fairness 
were achieved. In its leading case in 
this general area, the Board authorized an unfair labor practice 
finding under a completely different legal theory from the one 
articulated in the complaint. It did so because it concluded that 
ﬁthe complaint placed at
 issue the motivation
ﬂ for the allegedly 
unlawful conduct and the matter had been subject to 
ﬁfull litig
a-tion
ﬂ at trial. 
Pergament United Sales, 
296 NLRB 333, 335 
(1989), enf
d. 920 F.2d 130 (2d Cir. 1990). See also the Board
™s very recent application of th
is doctrine in 
Stabilus, Inc., 
355 
NLRB 
850 at
 fn. 13
 (2010) (unfair labor practice finding u
p-held where 
ﬁtheory was not a
dvanced by the General Counsel,
ﬂ but the material facts were 
ﬁfully litigated
ﬂ). The same reaso
n-ing clearly applies here. The Employer
 was ce
rtainly on notice 
that the motivation underlying the di
scharges of Lakes and 
Frith was alleged to be an unlawful response to their protected 
44 As I have already observed, this is not the only example of the i
n-
artful wor
ding in this complaint.  See fn. 37, infra.
 concerted activities. Cou
nsel for the Employer clearly grasped 
this and mounted a full defense to this chall
enge.
45  Ultimately, the absence of prejudice to the Employer from 
the unnecessarily restrictive language of the complaint is 

demonstrated by comparing what occurred here to a venerable 
case before the Supreme Court. In 
NLRB v. MacKay Radio & 

Telegraph Co.
, 304 U.S. 333, 349
Œ350 (1938), the Court a
f-firmed the Board in the face of the employer
™s conte
ntion that 
the Board had relied on a different legal theory than the one 

articulated in the complaint. Chara
cterizing this defense as 
ﬁhighly technical,
ﬂ the Co
urt held: 
  A review of the record shows that at no time during the hea
r-ings was there any misunderstanding as to what was the b
asis 
of the Board
™s complaint. The entire evidence, pro and con, 
was directed to the question whether . . . the respo
ndent did i
n fact discriminate against the [employees] because of union a
c-
tivity. While the respondent was entitled to know the basis of 

the complaint against it, and to explain its conduct, in an e
ffort 
to meet that complaint, we find from the record that it unde
r-stood the issue and was afforded full o
pportunity to justify the 
action of its officers as inn
ocent rather than discriminatory. 
  I conclude that the same analysis here r
esults in an identical 
conclusion. The co
mplaint adequately put the Employer on 
notice a
s to the actions of its managers that were under scrutiny 

and as to the General Cou
nsel
™s legal theory as to why those 
actions violated the Act. The Employer was given every oppo
r-tunity to mount a full defense and, i
ndeed, did just that. 
 Because Lakes and
 Frith engaged in protected concerted a
c-tivity co
nsisting of discussions aimed at inducing and preparing 
for group action and the Employer discharged them for this 

conduct, I find that the Employer has violated Section 8(a)(1) 
of the Act.
46  45 One example will suffice. On direct examination by cou
nsel for 
the Employer, Team Leader Dill was asked, 
ﬁ[W]
hat
™s your observ
a-tion with respect to Ms. Frith . . . being negative or positive?
ﬂ Dill 
replied, in pertinent part, 
ﬁit was reported to Bobby [H
ausfeld] and 
Bobby reported to the managers that
Šthat Liz was one of the main 
one
™s name[d] that was always negative in the break room talking about 
coworkers and about management.
ﬂ (Tr. 578.) It was clearly understood 
by all i
nvolved in the trial that the
 issue centered on the conduct of the 
employees during the entire period at issue and on management
™s re-sponse to that course of conduct. The parties never confined the
mselves 
to the events of October 16. In fact, the defense took pains to raise the 
matter
 of the employees
™ conduct prior to that date. As counsel asserted 
in his brief, 
ﬁ[p]roblems with Charging Parties
™ negative attitude su
r-faced long before October.
ﬂ (R. Br. at p. 13.)
 46 Because I have found that the Employer
™s reason for di
scharging 
the e
mployees was an unlawful one directed specifically t
oward their 
protected concerted activities, it would not be appropriate to examine 
the facts of this case using a dual m
otive methodology as outlined in 
Wright Line
, 251 NLRB 1083 (1980), enf
d. 662 F.2d 8
99 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982).  See 
Aluminum Co
. of Amer
i-ca, 
338 NLRB 20, 22 (2002) (judge erred in employing dual motive 
analysis where there is a 
ﬁcausal connection
ﬂ between protected activ
i-ty and resulting discipline).  In any eve
nt, if I were to have looked at 
this as a dual motive case, I would have concluded that any alternative 
explan
ations for the discharges were simply pretexts. It is evident that 
the a
ctual motivating reason for the disciplinary action consisted of the 
Emplo
yer
™s conclusion that Lakes and Frith violated the negativity 
                                                                                                                       DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 464 CONCLUSIONS OF
 LAW 
 1. 
The Employer coercively interrogated its employees r
e-garding their protected concerted activities and the protected 
concerted activities of their coworkers in viol
ation of Section 
8(a)(1) of the Act. 
 2. 
The Employer threatened one of its e
mployee
s with loss of 
status and monetary compensation if she chose to engage in 
protected concerted activities in violation of Section 8(a)(1) of 
the Act. 
 3. 
The Employer discharged its employees, Natalie Ann 
Lakes and Elizabeth A. Frith, because they had engag
ed in 
protected concerted activity in violation of Section 8(a)(1) of 
the Act. 
 4. 
The charge alleging that the Employer uttered an unlawful 
threat of reprisal concer
ning employees
™ participation in social 
networking was untimely filed. Additionally, the G
eneral 
Counsel did not meet his burden of proving that these stat
e-ments constituted an unlawful threat of reprisal within the 
meaning of Section 8(a)(1). 
 REMEDY 
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that i
t must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-ate the policies of the Act. Regarding Lakes and Frith, I will 
recommend that the Respondent be ordered to offer reinstat
e-ment and restitution for the loss of p
ay and benefits from the 
date of discharge until the date of such offer of reinstatement. I 
will also order that the Respondent post a notice in the usual 
manner. 
 In addition to these typical remedial measures, the General 
Counsel seeks two types of relie
f that have not previously been 
routinely awarded by the Board: compound interest for the 

unlawfully terminated emplo
yees and electronic notice posting 
on the E
mployer
™s intranet system.  Interestingly, both of these 
matters are currently before the Board 
for full consideration.  

On May 14, 2010, the Board issued an invitation to the labor 
law community seeking amicus briefs as to both issues. While 
it would be instructive to wait until the Board has ruled on th
e-se issues, such a delay would be inappropriat
e in this case since 
it involves remedial action for unlawfully discharged emplo
y-ees. See 
Kentucky River Medical Center, 
355 NLRB 
657, 661 

at fn. 13
 (2010)
.  As to compound interest, the General Counsel has made it a 
routine, albeit thus far unsuccessful, 
practice to seek this relief. 
In the past, I have expressed my concern about this litigation 
tactic of demanding unprec
edented relief from administrative 
law judges who are clearly not authorized to grant it. For e
x-ample, see my comments in 
Frye Electric, 
Inc., 
352 NLRB 345, 
358 (2008). Until now, the Board has continued to decline to 
policies by engaging in criticisms of their supervisors and their terms 
and conditions of employment during discussions with cowor
kers, and 
in the case of Lakes, in discussions with supervisors 
and during the 
course of a staff meeting.  Where the Employer
™s asserted justifications 
are pretextual, the analysis ma
ndates a finding of unlawful conduct.  
See 
Rood Trucking Co., 
342 NLRB 895, 898 (2004) (where pretext is 
found, 
ﬁthere is no need to perf
orm the second part of the 
Wright Line 
anal
ysis
ﬂ). order compound interest. See, for example, 
Quanta, 
355 NLRB 
46, 48 at
 fn. 4 (2010), citing 
Rogers Corp., 
344 NLRB 504 
(2005). Unless and until the Board changes its policy, I 
conti
n-ue to lack the authority to grant the relief requested. Ther
efore, 
I shall order that the Respondent shall offer the di
scharged 
employees reinstatement and make them whole for any loss of 
earnings and other benefits, computed on a quarterly basis fro
m 
date of discharge to date of proper offer of rei
nstatement, less 
any net interim earnings, as prescribed in 
F. W. Woolworth Co., 
90 NLRB 289 (1950), plus interest as computed in 
New Hor
i-zons for the Retarded, 
283 NLRB 1173 (1987). 
 The situation is diffe
rent regarding the request for electronic 
posting of the notice. In the past, the Board had expressed co
n-side
rable reluctance to issue such an order, going so far as to 
delete a judge
™s electronic notice posting order despite the a
b-sence of any e
xception f
rom the respondent. See 
National Grid 
USA Service Co., 
348 NLRB 1235 
fn. 2 
(2006).  More r
ecently, 
however, the Board
™s views have evolved. In 
Windstream 
Corp., 
352 NLRB 510 (2008), opinion adopted at 355 NLRB 
614 (2010), the Board added an electronic noti
ce provision to 
the judge
™s re
commended notice. It took this action because it 
had evidence in the record that 
ﬁthe Respondent regularly 
comm
unicates its employment policies to employees through 
ele
ctronic mail.
ﬂ  352 NLRB 510 at fn. 3. 
 Although the Board
 has not yet enu
nciated an overall policy, 
it appears to me that 
Windstream
 authorizes judges to make 
individual findings on this issue based on the r
ecord in each 
case. See also, 
Naples Comm
unity Hospital, 
355 NLRB 
978 at 
fn. 2
 (2010). In this case, couns
el for the General Cou
nsel did 
develop the record regarding the issue. Hausfeld test
ified that 
the Employer maintains a so
-called 
ﬁin-house intercom system
ﬂ which is similar to email. (Tr. 645.)  Frith characte
rized this 
intercom system as, 
ﬁlike an email 
set up, but it
™s pe
rsonalized 
through each stylist.
ﬂ (Tr. 188.) The Employer uses this intranet 
system to communicate to the staff about such matters as the 
scheduling of staff meetings.  
 Because the circumstances are similar to those in 
Win
d-stream
 and th
e use of intranet posting will provide a mo
dern, 
efficient, and effective means of facilitating the Board
™s co
m-munication to the employees, I will grant the General Counsel
™s request for intranet posting.  In so doing, I will ut
ilize the la
n-guage drafted b
y the Board in 
Windstream. 
I reco
gnize that 
there may be technical issues involved in accomplis
hing this 
electronic posting. Particularly
, in light of the fact that this is a 
small employer, I expect that the Regional O
ffice will furnish 
all appropriate te
chnical assi
stance to the employer. I further 
intend that the Employer be authorized to raise any technical 
impediments to the effectuation of this portion of the order in 
the compliance process. 
 On these findings of fact and co
nclusions of law and on the
 entire record, I issue the following recommended
47  47 If no exceptions are filed as provided by Sec. 102.46 of the 
Board
™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by
 the Board and all obje
ctions to them shall be deemed waived for 
all purposes.
                                                                                                                                                          SALON
/SPA AT BORO
, INC
. 465 ORDER 
 The Respondent, Salon/Spa at Boro, Inc., Springboro, Ohio, 
its officers, agents, successors, and a
ssigns, shall 
 1. Cease and desist from 
 (a) Coercively interrogating its employees regarding thei
r participation in protected concerted activities and the particip
a-tion of other employees in such activities. 
 (b) Threatening, coercing, or intimidating its employees due 
to their participation in pr
otected concerted activities. 
 (c) Discharging or other
wise disciplining Nat
alie Ann Lakes, 
Elizabeth A. Frith, or any of its other employees due to their 
participation in protected concerted activities. 
 (d) In any like or related manner interfering with, restraining, 
or coercing its employees in the exercise
 of the rights guara
n-teed them by Section 7 of the Act. 
 2. Take the following affirmative action necessary to effe
c-tuate the policies of the Act. 
 (a) Within 14 days from the date of the Board
™s Order, offer 
Natalie Ann Lakes and Elizabeth A. Frith full r
einstatement to 
their former jobs or, if those jobs no longer exist, to substantia
l-ly equivalent positions, wit
hout prejudice to their seniority or 
any other rights or privileges previously e
njoyed. 
 (b) Make Natalie Ann Lakes and Elizabeth A. Frith whole 
for any loss of earnings and other benefits suffered as a result 

of their unlawful discharges, in the manner set forth in the re
m-edy section of this decision. 
 (c) Within 14 days from the date of the Board
™s Order, r
e-move from its files any reference to th
e unlawful discharges of 
Natalie Ann Lakes and Elizabeth A. Frith, and within 3 days 
ther
eafter notify them in writing that this has been done and 
that the discharges will not be used against them in any way. 
 (d) Preserve and, within 14 days of a request,
 or such add
i-tional time as the Regional Dire
ctor may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-ords, timecards, personnel records and reports, and all o
ther 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Order. 
 (e) Within 14 days after service by the Region, post at its f
a-cility in Springboro, Ohio
, copies of the attached notice marked 
ﬁAppendix.
ﬂ48 Copies of the notice, on forms provided by the 
Regional Director for Region 9, after being signed by the R
e-spondent
™s authorized represent
ative, shall be posted by the 
Respondent and maintained for 60 co
nsecutive days in co
n-spicuous places including all places where n
otices to employees 
are customarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not a
ltered, defaced, 
or covered by any other mat
erial. In the eve
nt that, during the 
pendency of these proceedings, the Respondent has gone out of 
business or closed the facility involved in these proceedings, 
the Respondent shall d
uplicate and mail, at its own expense, a 
48 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall rea
d 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ copy of the notice to all current employees and 
former emplo
y-ees employed by the Respondent at any time since October 17, 
2009. 
 (f) Within 14 days after service by the Region, post the a
t-tached notice marked 
ﬁAppendix
ﬂ electronically on the R
e-spondent
™s intranet with a link sent by electronic mail to i
ts 
employees. 
 (g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certific
ation of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 IT IS FURTHER O
RDERED
 that the complaint is dismissed ins
o-far as it alleges a violation of the Act not specif
ically found. 
  APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor R
elations Board has found that we vi
olated 
Federal labor law and has ordered us to post and obey this n
o-
tice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on your b
e-half
 Act together with other
 employees for your ben
efit and 
protection
 Choose not to engage in any of these protected activ
i-ties.
  WE WILL NOT
 coercively interrogate our employees about 
their participation in protected concerted activities or about the 
participation of other emplo
yees in such activities. 
 WE WILL NOT
 threaten, coerce, or intimidate our emplo
yees 
due to their participation in protected concerted a
ctivities. 
 WE WILL NOT
 discharge or otherwise discipline Natalie Ann 
Lakes, Elizabeth A. Frith, or any of our other employe
es b
e-cause of their participation in protected concerted activities. 
 WE WILL NOT
 in any like or related manner interfere with, r
e-strain, or coerce our emplo
yees in the exercise of the rights 
guaranteed by Federal labor law. 
 WE WILL
, within 14 days from t
he date of this Order, offer 
Natalie Ann Lakes and Elizabeth A. Frith full reinstatement to 
their former jobs or, if those jobs no longer exist, to substantia
l-ly equivalent positions, without prejudice to their seniority or 
any other rights or privileges p
reviously enjoyed. 
 WE WILL 
make Natalie Ann Lakes and Elizabeth A. Frith 
whole for any loss of earnings and other benefits resulting from 
their discharges, less any net interim ear
nings, plus interest. 
                                                              DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 466 WE WILL
, within 14 days from the date of this Orde
r, r
emove 
from our files any reference to the unlawful discharges of N
a-talie Ann Lakes and Elizabeth A. Frith, and 
WE WILL
, within 3
 days thereafter, notify each of them in writing that this has been 
done and that the di
scharges will not be used against th
em in 
any way. 
  SALON
/SPA AT 
BORO
, INC
.  